 
Exhibit 10.1
 
EXECUTION COPY


ASSIGNMENT AND AMENDMENT TO THE CREDIT AGREEMENT


This ASSIGNMENT AND AMENDMENT TO THE  CREDIT AGREEMENT (this “Amendment”), dated
as of August 23, 2013, is among ROYAL CARIBBEAN CRUISES LTD., a Liberian
corporation (the “Borrower”), the various financial institutions party hereto
(collectively, the “Lender Parties”) and NORDEA BANK FINLAND PLC, NEW YORK
BRANCH, as Administrative Agent (the “Administrative Agent”) for the Lender
Parties.


PRELIMINARY STATEMENTS


(1)           The Borrower, the various financial institutions party thereto and
the Administrative Agent are parties to a Credit Agreement dated as of November
19, 2010 (such Credit Agreement as in effect immediately prior to giving effect
to this Amendment, the “Existing Credit Agreement” and as amended hereby, the
“Restated Credit Agreement”);


(2)           The lenders party to the Existing Credit Agreement (the “Existing
Lenders”) have agreed to sell and assign to those financial institutions
identified as lenders on Schedule I to the Restated Credit Agreement (the
“Amended Facility Lenders”), and the Amended Facility Lenders have agreed to
purchase and assume all of such Existing Lenders’ rights and obligations under
the Existing Credit Agreement on the terms set forth herein; and


(3)           The Borrower, the Lender Parties and the Administrative Agent have
agreed to amend the Existing Credit Agreement as hereinafter set forth herein.


NOW, THEREFORE, the parties hereto hereby agree as follows:


SECTION 1.  Assignments.  (a) Each Existing Lender sells and assigns to the
Amended Facility Lenders, on the Closing Date (as defined below), all of such
Existing Lender’s interest in and rights and obligations under the Existing
Credit Agreement, including, without limitation, such Existing Lender’s Advances
owing to such Existing Lender on the Closing Date (each an “Assignment” and,
collectively, the “Assignments”).  After giving effect to such sale and
assignment, the Commitments of and the amount of Advances owing to each Amended
Facility Lender hereunder will be as set forth on Schedule I to the Restated
Credit Agreement.


(b)           In consideration of the Assignments contemplated hereby, each
Existing Lender shall receive an amount in same day funds equal to the sum of
the principal amount of all Advances owing to such Existing Lender on the
Closing Date, plus accrued and unpaid fees and interest thereon to such date at
the rates specified pursuant to the Existing Credit Agreement, such payment to
be made substantially simultaneously with the occurrence of the Closing Date
(and in any event no later than the close of business on the Closing Date).


(c)           Each Existing Lender (i) represents and warrants that it is the
legal and beneficial owner of the interests being sold and assigned by it
hereunder and that such interests are free and clear of any adverse claim
created by it, (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Restated Credit Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Restated Credit Agreement or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition

 

--------------------------------------------------------------------------------

 

of the Borrower or the performance or observance by the Borrower of its
obligations under the Restated Credit Agreement or any other instrument or
document furnished pursuant thereto.


(d)           Each Amended Facility Lender agrees that it has received such
financial statements and such other documents and information as such Amended
Facility Lender has deemed appropriate to make its own credit analysis and
decision to enter into the Restated Credit Agreement and agrees it will,
independently and without reliance upon any Existing Lender and based on such
documents and information as such Amended Facility Lender shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Restated Credit Agreement.


SECTION 2.  Amendments to the Existing Credit Agreement.  The Borrower, the
Administrative Agent and the Amended Facility Lenders agree that the Existing
Credit Agreement is, immediately after giving effect to the Assignments and
subject to the satisfaction of the conditions precedent set forth in Section 3,
hereby amended on the Closing Date in its entirety to read as set forth in
Appendix I hereto.  Each Amended Facility Lender confirms that on the Closing
Date the Commitments of such Amended Facility Lender shall be as set forth on
Schedule I to the Restated Credit Agreement.


SECTION 3.  Conditions of Restated Credit Agreement Effectiveness.  The Restated
Credit Agreement shall become effective in accordance with Section 2 above as of
the date (the “Closing Date”) each of the conditions set forth in Section 4.1 of
the Restated Credit Agreement has been satisfied in accordance with its terms;
provided, the Closing Date shall be no later than August 23, 2013.  The
Administrative Agent shall notify the Lender Parties and the Borrower of the
Closing Date, and such notice shall be conclusive and binding.


SECTION 4.  Conditions of Amendment Effectiveness.  This Amendment shall become
effective as of the date the Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower and all Lender Parties
or, as to any of the Lender Parties, advice satisfactory to the Administrative
Agent that such Lender Party has executed this Amendment (the “Effective Date”).


SECTION 5.  Representation and Warranty of the Borrower. To induce the Lender
Parties to enter into this Amendment, the Borrower represents and warrants that,
as of the Effective Date:


(a)           The representations and warranties contained in Article V of the
Restated Credit Agreement are true and correct, and


(b)           No Default and no Prepayment Event and no event which (with notice
or lapse of time or both) would become a Prepayment Event has occurred and is
continuing.


SECTION 6.  Reference to and Effect on the Existing Credit Agreement and the
Notes.  (a)  On and after the effectiveness of this Amendment, each reference in
the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Existing Credit Agreement, shall mean and be a reference
to the Restated Credit Agreement.


SECTION 7.  Costs and Expenses.  The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other documents to be
delivered hereunder (including the reasonable and documented fees and expenses
of counsel for the Administrative Agent with respect hereto and thereto as
agreed with the Administrative Agent) in accordance with the terms of Section
11.3 of the Restated Credit Agreement.

 

--------------------------------------------------------------------------------

 



SECTION 8.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.


SECTION 9.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.


SECTION 10.  Defined Terms.  Capitalized terms not otherwise defined in the
Amendment shall have the same meanings as specified in the Restated Credit
Agreement.


[Remainder of page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.





 
ROYAL CARIBBEAN CRUISES LTD.
       
By:
/s/ Antje M. Gibson
   
Name:  Antje M. Gibson
   
Title:  Vice President and Treasurer
             
NORDEA BANK FINLAND PLC, NEW
 
YORK BRANCH
 
as Administrative Agent
       
By:
/s/ Henrik M. Steffensen
   
Name: Henrik M. Steffensen
   
Title:  Executive Vice President
        By: /s/ Lynn Sauro     Name:  Lynn Sauro     Title:  Vice President




 

--------------------------------------------------------------------------------

 




 
Lenders:
     
NORDEA BANK FINLAND PLC, NEW
 
YORK BRANCH
       
By:
/s/ Henrik M. Steffensen
   
Name: Henrik M. Steffensen
   
Title:  Executive Vice President
       
By:
/s/ Lynn Sauro
   
Name:  Lynn Sauro
   
Title:  Vice President
             
DNB CAPITAL LLC
       
By:
/s/ Nikolai A. Nachamkin
   
Name:  Nikolai A. Nachamkin
   
Title:  Senior Vice President
       
By:
/s/ Andrea Ozbolt
   
Name:  Andrea Ozbolt
   
Title:  Vice President
             
CITIBANK, N.A.
       
By:
/s/ Jeroen Fikke
   
Name:  Jeroen Fikke
   
Title:  Managing Director
             
BANK OF AMERICA, N.A.
       
By:
/s/ Justin Lien 
   
Name:  Justin Lien
   
Title: Director
       
BNP PARIBAS
       
By:
/s/ James Goodall
   
Name: James Goodall
   
Title:  Managing Director
       
By:
/s/ Brendan Heneghan
   
Name: Brendan Heneghan
   
Title:  Vice President




 

--------------------------------------------------------------------------------

 




 
GOLDMAN SACHS BANK USA
       
By:
/s/ Rebecca Kratz
   
Name: Rebecca Kratz
   
Title:  Authorized Signatory
             
MIZUHO BANK, LTD.
       
By:
/s/ Raymond Ventura
   
Name:  Raymond Ventura
   
Title:  Deputy General Manager
             
MORGAN STANLEY BANK, N.A.
       
By:
/s/ Kelly Chin
   
Name:  Kelly Chin
   
Title:  Authorized Signatory
             
SKANDINAVISKA ENSKILDA BANKEN AB
 
(PUBL)
       
By:
/s/ Krissy Rands
   
Name:  Krissy Rands
   
Title:
        By: /s/ Malcolm Stonehouse     Name:  Malcolm Stonehouse     Title:
Client Associate        
THE BANK OF NOVA SCOTIA
       
By:
/s/ Chad Hale
   
Name:  Chad Hale
   
Title:  Director & Execution Head, REGAL
             
SABADELL UNITED BANK, N.A.
       
By:
/s/ Maurici Llado
   
Name: Maurici Llado
   
Title: EVP Corporate & Commercial Banking
             
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
       
By:
/s/ Lawrence Elkins
   
Name:  Lawrence Elkins
   
Title:  Vice President




 

--------------------------------------------------------------------------------

 




 
COMPASS BANK
       
By:
/s/ Ramon Garcia
   
Name:  Ramon Garcia
   
Title:  Senior Vice President
             
COMERICA BANK
       
By:
/s/ Gerald R. Finney, Jr.
   
Name:  Gerald R. Finney, Jr.
   
Title:  Vice President
             
HSBC BANK USA, N.A.
       
By:
/s/John Gutekunst
   
Name: John Gutekunst
   
Title:  Vice President
             
JPMORGAN CHASE BANK, N.A.
       
By:
/s/ Marc Costantino
   
Name: Marc Costantino
   
Title:  Executive Director
             
INDUSTRIAL AND COMMERCIAL BANK OF
 
CHINA LIMITED NEW YORK BRANCH
       
By:
/s/ Vito Ferrara
   
Name: Mr. Vito Ferrara
   
Title:  Deputy General Manager
             
PNC BANK, NATIONAL ASSOCIATION
       
By:
/s/ Jose Mazariegos 
   
Name:  Jose Mazariegos
   
Title:  Senior Vice President
             
SOVEREIGN BANK N.A.
       
By:
/s/ Daniel O'Connor
   
Name:  Daniel O'Connor
   
Title:  Managing Director



 

 

--------------------------------------------------------------------------------

 




 
SWEDBANK AB (PUBL)
       
By:
/s/ Jan Bergman
   
Name:  Jan Bergman
   
Title: Attorney/ Officer
             
SUMITOMO MITSUI BANKING CORPORATION
 
CORPORATION
       
By:
/s/ Kazuhisa Matsuda
   
Name: Kazuhisa Matsuda
   
Title:  Managing Director
             
US BANK, NATIONAL ASSOCIATION
       
By:
/s/Mark E. Irey
   
Name:  Mark E. Irey
   
Title:  Assistant Vice President
             
THE ROYAL BANK OF SCOTLAND PLC
       
By:
/s/Timothy J. McNaught
   
Name: Timothy J. McNaught
   
Title: Managing Director




 

--------------------------------------------------------------------------------

 
 
 
APPENDIX I TO AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT
 
U.S. $850,000,000
 
CREDIT AGREEMENT,
 
 
as amended and restated as of August 23, 2013

 
ROYAL CARIBBEAN CRUISES LTD.,
as the Borrower,
 
and
 
BNP PARIBAS SECURITIES CORP., THE BANK OF NOVA SCOTIA, CITIGROUP GLOBAL MARKETS
LIMITED, DNB MARKETS, INC., NORDEA BANK FINLAND PLC, NEW YORK BRANCH and
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
as Joint Lead Arrangers and Joint Bookrunners
 
and
 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Administrative Agent
 
and
 
BNP PARIBAS, THE BANK OF NOVA SCOTIA, CITIGROUP GLOBAL MARKETS LIMITED
and  MERCHANT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
as Co-Syndication Agents
 
and
 
CITIGROUP GLOBAL MARKETS LIMITED
as Documentation Agent
 
 
 
 
 
 
 
 

NYDOCS02/1006606.6
 

--------------------------------------------------------------------------------

 



 TABLE OF CONTENTS    PAGE  
ARTICLE I
     
DEFINITIONS AND ACCOUNTING TERMS
     
SECTION 1.1.
Defined Terms
  1      
SECTION 1.2.
Use of Defined Terms
  15      
SECTION 1.3.
Cross-References
  15      
SECTION 1.4.
Accounting and Financial Determinations
  15      
ARTICLE II
     
COMMITMENTS, BORROWING PROCEDURES AND NOTES
     
SECTION 2.1.
The Advances and Letters of Credit
  16      
SECTION 2.2.
Making the Advances
  17      
SECTION 2.3.
Issuance of and Drawings and Reimbursement Under Letters of Credit
  19      
SECTION 2.4.
Fees
  21      
SECTION 2.5.
Termination or Reduction of the Commitments
  21      
SECTION 2.6.
Repayment of Advances and Letter of Credit Drawings
  22      
SECTION 2.7.
Interest on Advances.
  23      
SECTION 2.8.
Interest Rate Determination
  24      
SECTION 2.9.
Optional Conversion of Revolving Credit Advances
  24      
SECTION 2.10.
Prepayments of Advances
  24      
SECTION 2.11.
Payments and Computations
  25      
SECTION 2.12.
Sharing of Payments, Etc.
  26      
SECTION 2.13.
Evidence of Debt
  27      
SECTION 2.14.
Increase in Aggregate Commitments
  27      
SECTION 2.15.
Defaulting Lenders
  28



 

 

--------------------------------------------------------------------------------

 



ARTICLE III
CERTAIN LIBO RATE AND OTHER PROVISIONS
     
SECTION 3.1.
LIBO Rate Lending Unlawful
  31      
SECTION 3.2.
Deposits Unavailable
  31      
SECTION 3.3.
Increased Costs, etc.
  31      
SECTION 3.4.
Funding Losses
  33      
SECTION 3.5.
Increased Capital Costs
  33      
SECTION 3.6.
Taxes
  34      
SECTION 3.7.
Reserve Costs
  35      
SECTION 3.8.
Replacement Lenders, etc.
  36      
SECTION 3.9.
Setoff
  37      
SECTION 3.10.
Use of Proceeds
  37      
ARTICLE IV
     
CONDITIONS TO BORROWING
     
SECTION 4.1.
Effectiveness
  37      
SECTION 4.2.
All Borrowings and Issuances
  38      
SECTION 4.3.
Determinations Under Section 4.1
  39      
ARTICLE V
     
REPRESENTATIONS AND WARRANTIES
     
SECTION 5.1.
Organization, etc.
  39      
SECTION 5.2.
Due Authorization, Non-Contravention, etc.
  39      
SECTION 5.3.
Government Approval, Regulation, etc.
  40      
SECTION 5.4.
Compliance with Environmental Laws
  40      
SECTION 5.5.
Validity, etc.
  40      
SECTION 5.6.
Financial Information
  40



 

  ii

--------------------------------------------------------------------------------

 



SECTION 5.7.
No Default, Event of Default or Prepayment Event
  40      
SECTION 5.8.
Litigation
  40      
SECTION 5.9.
Vessels
  40      
SECTION 5.10.
Subsidiaries
  41      
SECTION 5.11.
Obligations rank pari passu
  41      
SECTION 5.12.
No Filing, etc. Required
  41      
SECTION 5.13.
No Immunity
  41      
SECTION 5.14.
Pension Plans
  41      
SECTION 5.15.
Investment Company Act
  41      
SECTION 5.16.
Regulation U
  41      
SECTION 5.17.
Accuracy of Information
  41      
ARTICLE VI
     
COVENANTS
     
SECTION 6.1.
Affirmative Covenants
  42      
SECTION 6.1.1.
Financial Information, Reports, Notices, etc.
  42      
SECTION 6.1.2.
Approvals and Other Consents
  43      
SECTION 6.1.3.
Compliance with Laws, etc.
  43      
SECTION 6.1.4.
Vessels
  44      
SECTION 6.1.5.
Insurance
  44      
SECTION 6.1.6.
Books and Records
  44      
SECTION 6.2.
Negative Covenants
  44      
SECTION 6.2.1.
Business Activities
  44      
SECTION 6.2.2.
Indebtedness
 45      
SECTION 6.2.3.
Liens
  45      
SECTION 6.2.4.
Financial Condition
  47



 

iii 

--------------------------------------------------------------------------------

 



SECTION 6.2.5.
Investments
  47      
SECTION 6.2.6.
Consolidation, Merger, etc.
  47      
SECTION 6.2.7.
Asset Dispositions, etc.
  48      
SECTION 6.2.8.
Transactions with Affiliates
  48      
ARTICLE VII
     
EVENTS OF DEFAULT
     
SECTION 7.1.
Listing of Events of Default
  48      
SECTION 7.1.1.
Non-Payment of Obligations
  49      
SECTION 7.1.2.
Breach of Warranty
  49      
SECTION 7.1.3.
Non-Performance of Certain Covenants and Obligations
  49      
SECTION 7.1.4.
Default on Other Indebtedness
  49      
SECTION 7.1.5.
Pension Plans
  49      
SECTION 7.1.6.
Bankruptcy, Insolvency, etc.
  50      
SECTION 7.1.7.
Ownership of Principal Subsidiaries
  50      
SECTION 7.2.
Action if Bankruptcy
  50      
SECTION 7.3.
Action if Other Event of Default
  51      
ARTICLE VIII
     
PREPAYMENT EVENTS
     
SECTION 8.1.
Listing of Prepayment Events
  51      
SECTION 8.1.1.
Change in Ownership
  51      
SECTION 8.1.2.
Change in Board
  51      
SECTION 8.1.3.
Unenforceability
  51      
SECTION 8.1.4.
Approvals
  52      
SECTION 8.1.5.
Non-Performance of Certain Covenants and Obligations
  52      
SECTION 8.1.6.
Judgments
  52



 

iv 

--------------------------------------------------------------------------------

 



SECTION 8.1.7.
Condemnation, etc.
  52      
SECTION 8.1.8.
Arrest
  52      
SECTION 8.2.
Mandatory Prepayment
  52      
ARTICLE IX
     
ACTIONS IN RESPECT OF THE LETTERS OF CREDIT
     
SECTION 9.1.1.
Actions in Respect of the Letters of Credit
  52      
ARTICLE X
     
THE AGENTS
     
SECTION 10.1.
Actions
  53      
SECTION 10.2.
Rights as a Lender
  53      
SECTION 10.3.
Lender Indemnification.
  53      
SECTION 10.4.
Exculpation
  54      
SECTION 10.5.
Reliance by Administrative Agent
  55      
SECTION 10.6.
Delegation of Duties
  55      
SECTION 10.7.
Resignation of Administrative Agent.
  56      
SECTION 10.8.
Non-Reliance on Administrative Agent and Other Lenders
  56      
SECTION 10.9.
No Other Duties.
  57      
SECTION 10.10.
Copies, etc.
  57      
SECTION 10.11.
Agency Fee
  57      
ARTICLE XI
     
MISCELLANEOUS PROVISIONS
     
SECTION 11.1.
Waivers, Amendments, etc.
  57      
SECTION 11.2.
Notices
  58      
SECTION 11.3.
Payment of Costs and Expenses
  59      
SECTION 11.4.
Indemnification
  59



 

v 

--------------------------------------------------------------------------------

 



SECTION 11.5.
Survival
  61      
SECTION 11.6.
Severability
  61      
SECTION 11.7.
Headings
  61      
SECTION 11.8.
Execution in Counterparts, Effectiveness, etc.
  61      
SECTION 11.9.
Governing Law; Entire Agreement
  61      
SECTION 11.10.
Successors and Assigns
  61      
SECTION 11.11.
Sale and Transfer of Advances and Note; Participations in Advances
  61      
SECTION 11.11.1.
Assignments
  62      
SECTION 11.11.2.
Participations
  64      
SECTION 11.11.3.
Register
  65      
SECTION 11.12.
Other Transactions
  65      
SECTION 11.13.
Forum Selection and Consent to Jurisdiction
  65      
SECTION 11.14.
Process Agent
  65      
SECTION 11.15.
Judgment
  66      
SECTION 11.16.
No Liability of the Issuing Banks
  66      
SECTION 11.17.
Waiver of Jury Trial
  67      
SECTION 11.18.
Confidentiality
  67      
SECTION 11.19.
No Fiduciary Relationship
  68






vi 

--------------------------------------------------------------------------------

 



SCHEDULES
         
SCHEDULE I
-
Commitments
     
SCHEDULE II
-
Disclosure Schedule







EXHIBITS
         
Exhibit A
-
Form of Note
     
Exhibit B-1
-
Form of Borrowing Request (Revolving Credit Borrowings)
     
Exhibit B-2
-
Form of Borrowing Request (Swing Line Borrowings)
     
Exhibit C
-
Form of Interest Period Notice
     
Exhibit D
-
Form of Lender Assignment Agreement
     
Exhibit E
-
Form of Commitment Increase Agreement
     
Exhibit F
-
Form of Added Lender Agreement

 

vii 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of August 23, 2013, is among ROYAL CARIBBEAN
CRUISES LTD., a Liberian corporation (the “Borrower”), the various financial
institutions as are or shall become parties hereto (and their respective
successors or assigns, collectively, the “Lender Parties”) and NORDEA BANK
FINLAND PLC, NEW YORK BRANCH (“Nordea”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lender Parties.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower desires to obtain Commitments from the Lender Parties
pursuant to which Advances will be made to the Borrower and Letters of Credit
will be issued for the account of the Borrower and its Subsidiaries, in a
maximum aggregate principal amount and Available Amount together at any one time
outstanding not to exceed $850,000,000, from time to time prior to the
Termination Date; and
 
WHEREAS, the Lender Parties are willing, on the terms and subject to the
conditions hereinafter set forth (including Article IV), to extend Advances to,
and, in the case of the Issuing Banks, to issue Letters of Credit for the
account of, the Borrower; and
 
WHEREAS, the proceeds of such Advances will be used for refinancing the Existing
Credit Facility and for general corporate purposes, including capital
expenditures and acquisition financing, of the Borrower and its Subsidiaries;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1. Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):
 
“Acceptable Lender” means a commercial banking institution with a bank rating by
Moody’s/S&P of A3 or A- or above.
 
“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
 
“Added Lender” is defined in Section 2.14.
 
“Added Lender Agreement” means an Added Lender Agreement substantially in the
form of Exhibit F.
 
“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.5.
 

 
 

--------------------------------------------------------------------------------

 

“Administrative Agent’s Account” means (a) in the case of Advances denominated
in Dollars, the account of the Agent maintained by the Administrative Agent at
Nordea at its office at 437 Madison Ave, 21st Floor, New York, NY 10022, Account
No. 300030007278532, ABA 026 010 786, swift code  NDEAUS3N, for credit to:
Credit Administration Department, (b) in the case of Advances denominated in any
Committed Currency, the account of the Administrative Agent designated in
writing from time to time by the Administrative Agent to the Borrower and the
Lender Parties for such purpose and (c) in any such case, such other account of
the Administrative Agent as is designated in writing from time to time by the
Administrative Agent to the Borrower and the Lender Parties for such purpose.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Advance” means a Revolving Credit Advance or a Swing Line Advance.
 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.
 
“Agents” means (a) the Administrative Agent and (b) the Lenders listed as the
co-syndication agents and documentation agent on the cover page hereof in their
respective capacities as agents under Article X, together with their respective
successors (if any) in such capacity.
 
“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Effective Date and as thereafter from time to time further amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.
 
“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
LIBO Lending Office in the case of a LIBO Rate Advance.
 
“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Senior Debt Rating in effect on such date as set forth below:


 
Senior Debt Rating
S&P/Moody’s
Applicable Margin for Base Rate Advances
Applicable Margin for LIBO Rate Advances and Swing Line Advances
Level 1
BBB+ or Baa1 or above
 
0.000%
 
0.750%
Level 2
BBB or Baa2
 
0.000%
 
1.000%
Level 3
BBB- or Baa3
 
0.250%
 
1.250%
Level 4
BB+ or Ba1
 
0.750%
 
1.750%




                                                              
 2

--------------------------------------------------------------------------------

 

 
Level 5
BB or Ba2
 
1.000%
 
2.000%
Level 6
Lower than Level 5
 
1.500%
 
2.500%

 
 
“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Senior Debt Rating in effect on such date as set forth
below:

 
Senior Debt Rating
S&P/Moody’s
Applicable
Percentage
Level 1
BBB+ or Baa1 or above
 
0.1575%
Level 2
BBB or Baa2
 
0.2100%
Level 3
BBB- or Baa3
 
0.2625%
Level 4
BB+ or Ba1
 
0.3675%
Level 5
BB or Ba2
 
0.4200%
Level 6
Lower than Level 5
 
0.5250%



 
“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.
 
“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Administrative Agent by the Secretary or an Assistant
Secretary of the Borrower.
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:
 
     (a) the rate of interest published by the Wall Street Journal, from time to
time, as the prime lending rate in effect on such day; 
 
         (b) ½ of 1.00% per annum above the Federal Funds Rate in effect on such
day; and
 
     (c)           (i) the rate per annum appearing on Reuters LIBOR01 Page (or
any successor page) as the London interbank offered rate for deposits in
Dollars, at approximately 11:00 A.M. (London time) on such date or (ii) if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/1000 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars is offered by the
principal office of each of the Reference Lenders in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) on such date in
an amount substantially equal to such Reference Lender’s LIBO Rate Advance
comprising part of

                                                
  3

--------------------------------------------------------------------------------

 

such Revolving Credit Borrowing to be outstanding, in each case for a period of
one month (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%.
 
“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.7(a)(i).
 
“Borrower” is defined in the preamble.
 
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or London, and, if the applicable
Business Day relates to any LIBO Rate Advances, on which dealings are carried on
in the London interbank market and banks are open for business in London and in
the country of issue of the currency of such LIBO Rate Advance (or, in the case
of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).
 
“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.
 
“Capitalization” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.
 
“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
 
“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.
 
“Closing Date” is defined in Section 4.1.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Swing Line Commitment.
 
“Commitment Termination Event” means:
 
     (a) any Default described in clauses (b) through (d) of Section 7.1.6 shall
occur with respect to the Borrower;
 
     (b) the occurrence and continuance of any Event of Default (other than as
described in clause (a) above) and the giving of notice by the Administrative
Agent, acting at the direction of the Required Lenders, to the Borrower that the
Commitments have been terminated; or
 

                                                               
4 

--------------------------------------------------------------------------------

 
 (c) the occurrence and continuance of a Prepayment Event and the giving of
notice by the Administrative Agent, acting at the direction of the Required
Lenders, to the Borrower that the Commitments have been terminated.
 
“Committed Currencies” means Sterling and Euros.
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.9.
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Defaulting Lender” means, subject to Section 2.15(d), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances (including Swing Line Advances)
or participations in respect of Letters of Credit, within two Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower or
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
written request by the Administrative Agent or the Borrower (based on its
reasonable belief that such Lender may not fulfill its funding obligations
hereunder), to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its funding obligations hereunder, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any debtor relief law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
control, ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a governmental authority.
 
“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
II.
 
“DNB Bank” means DNB Bank ASA.
 
“Dollar” and the sign “$” mean lawful money of the United States.
 
“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” in the
Administrative Questionnaire of such Lender Party or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.
 
“Effective Date” means the date this Agreement becomes effective pursuant to
Section 11.8.
 
“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
 

                                                                     
5 

--------------------------------------------------------------------------------

 

“Equivalent” (i) in Dollars of any Committed Currency on any date, means the
quoted spot rate at which the Administrative Agent’s principal office in London
offers to exchange Dollars for such Committed Currency in London prior to 11:00
A.M. (London time) on such date and (ii) in any Committed Currency of Dollars on
any date, means the quoted spot rate at which the Administrative Agent’s
principal office in London offers to exchange such Committed Currency for
Dollars in London prior to 11:00 A.M. (London time) on such date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.
 
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.
 
“Event of Default” is defined in Section 7.1.
 
“Existing Credit Facility” means the Credit Agreement dated as of November 19,
2010 among the Borrower, the lenders parties thereto and Nordea Bank Finland
plc, as administrative agent.
 
“Existing Debt” means the obligations of the Borrower or its Subsidiaries in
connection with the Bareboat Charterparty with respect to the vessel BRILLIANCE
OF THE SEAS dated July 5, 2002 between Halifax Leasing (September) Limited and
RCL (UK) LTD.
 
“Existing Group” means the following Persons: (a) A. Wilhelmsen AS., a Norwegian
corporation (“Wilhelmsen”); (b) members of the Pritzker family and members of
the Ofer family (the “Families”); and (c) any Affiliate of Wilhelmsen and any
Family Related Parties.
 
“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.
 
“Family Related Parties” means (1) any member of the Families, any spouse of any
member of the Families and any child, stepchild, sibling or descendant of any
member of the Families, (2) the estate of any member of the Families or the
estate of any other person under preceding clause (1), (3) any person who
receives a beneficial interest in the Borrower from any estate under preceding
clause (2) to the extent of such interest, (4) any executor, personal
administrator or trustee who holds such beneficial interest in the Borrower for
the benefit of, or as fiduciary for, any person under preceding clause (1), (2)
or (3) to the extent of such interest, (5) any corporation, partnership, limited
liability company, trust, or similar entity, directly or indirectly owned or
controlled by any member of the Families or any other person or persons
identified in preceding clause (1) or (2).
 
“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof (or any amended or successor version that is substantively comparable),
any current or future regulations promulgated thereunder or official
interpretations thereof, any agreements entered into pursuant to section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to any published intergovernmental agreement
entered into in connection with the implementation of such sections of the Code.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with
 

                                                                  
6 

--------------------------------------------------------------------------------

 

members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any annual fiscal reporting period of the Borrower.
 
“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:
 
 (a) net cash from operating activities (determined in accordance with GAAP) for
such period, as shown in the Borrower’s consolidated statement of cash flow for
such period, to
 
 (b) the sum of:
 
(i) dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus
 
(ii) scheduled payments of principal of all debt less New Financings (determined
in accordance with GAAP, but in any event including Capitalized Lease
Liabilities), in each case, of the Borrower and its Subsidiaries for such
period.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“GAAP” is defined in Section 1.4.
 
“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
 
“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.
 
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
 
“IFRS” is defined in Section 1.4.
 

                                                                 
7 

--------------------------------------------------------------------------------

 

“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) guarantees by such Person of Indebtedness of
others, up to the amount of Indebtedness so guaranteed by such Person; (g)
obligations of such Person in respect of surety bonds and similar obligations;
and (h) liabilities arising under Hedging Instruments.
 
“Indemnified Liabilities” is defined in Section 11.4.
 
“Indemnified Parties” is defined in Section 11.4.
 
“Increased Commitment Date” is defined in Section 2.14.
 
“Increasing Lenders” is defined in Section 2.14.
 
“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Revolving Credit Borrowing, the period commencing on the date of such LIBO Rate
Advance or the date of the Conversion of any Base Rate Advance into such LIBO
Rate Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below.  The duration of each such Interest Period shall be one, two,
three, six or twelve months, and subject to clause (b) of this definition, such
longer period as the Borrower and the Lenders may agree, as the Borrower may,
upon notice in substantially the form of Exhibit C received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on (x) in
the case of LIBO Rate Advances denominated in a Committed Currency, the third
Business Day prior to the first day of such Interest Period or (y) in the case
of LIBO Rate Advances denominated in Dollars, the second Business Day prior to
the first day of such Interest Period, select; provided, however, that:
 
 (a) Interest Periods commencing on the same date for LIBO Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration (without limiting the ability of the Borrower to have more than one
Borrowing on the same date);
 
 (b) the Borrower shall not be entitled to select an Interest Period having
duration of longer than twelve months unless, by 2:00 P.M. (New York City time)
on (x) in the case of LIBO Rate Advances denominated in a Committed Currency,
the third Business Day prior to the first day of such Interest Period or (y) in
the case of LIBO Rate Advances denominated in Dollars, the second Business Day
prior to the first day of such Interest Period, each Lender notifies the
Administrative Agent that such Lender will be providing funding for such
Revolving Credit Borrowing with such Interest Period (the failure of any Lender
to so respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such Revolving
Credit
 

                                                                   
8 

--------------------------------------------------------------------------------

 

Borrowing shall be one, two, three, six or twelve months, as specified by the
Borrower in the applicable Notice of Revolving Credit Borrowing as the desired
alternative to such requested Interest Period;
 
 (c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
 
 (d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
 
“Investment” means, relative to any Person,
 
 (a) any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and
 
 (b) any ownership or similar interest held by such Person in any other Person.
 
“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.
 
“Issuing Bank” means a Lender Party listed on Schedule I hereto with a Letter of
Credit Commitment or any other Lender acceptable to the Borrower in its
discretion so long as such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office (which information shall
be recorded by the Administrative Agent in the Register), for so long as such
Issuing Bank or Lender, as the case may be, shall have a Letter of Credit
Commitment.
 
“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Administrative Agent, over which the
Administrative Agent (for the benefit of the Issuing Banks) shall have sole
dominion and control, upon terms as may be satisfactory to the Administrative
Agent.
 
“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Borrower at such time.  The L/C Exposure of any Lender at
any time shall be its Ratable Share of the total L/C Exposure at such time, as
may be adjusted in accordance with Section 2.15(a)(i).
 
“L/C Related Documents” is defined in Section 2.6(b)(i).
 
“Lender” means each Lender Party listed on Schedule I hereto with a Revolving
Credit Commitment, each Added Lender and their respective successors and
assigns.
 

                                                                   
9 

--------------------------------------------------------------------------------

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D.
 
“Lender Parties” is defined in the preamble.
 
“Letter of Credit” is defined in Section 2.1(b).
 
“Letter of Credit Agreement” is defined in Section 2.3(a).
 
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to Issue Letters of Credit for the account of
the Borrower and its Subsidiaries in (a) the Dollar amount set forth opposite
the Issuing Bank’s name on Schedule I hereto under the caption “Letter of Credit
Commitment”, (b) if such Issuing Bank has become a Lender hereunder pursuant to
an Added Lender Agreement, the Dollar amount set forth in such Added Lender
Agreement or (c) if such Issuing Bank has entered into one or more Lender
Assignment Agreements, the Dollar amount set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 11.11.3 as
such Issuing Bank’s “Letter of Credit Commitment”, in each case as such amount
may be reduced prior to such time pursuant to Section 2.5 or increased pursuant
to Section 2.14.
 
“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $175,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.5.
 
“LIBO Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “LIBO Lending Office” in the Administrative
Questionnaire of such Lender Party (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
 
“LIBO Rate” means, for any Interest Period for each LIBO Rate Advance comprising
part of the same Revolving Credit Borrowing, the rate per annum appearing on
page LIBOR01 of the Reuters Screen (or any successor page) as the London
interbank offered rate for (a) deposits in Dollars or Euros, as applicable, at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period or (b) deposits in Sterling at approximately 11:00 A.M.
(London time) on the first day of such Interest Period, in each case for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/1000
of 1% per annum, if such average is not such a multiple) of the rate per annum
at which deposits in Dollars or Euros, as applicable, is offered by the
principal office of each of the Reference Lenders in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period, or at which deposits in
Sterling is offered by the principal office of each of the Reference Lenders in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) on the first day of such Interest Period, in each case in an
amount substantially equal to such Reference Lender’s LIBO Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period, subject,
however, to the provisions of Section 2.8.
 
“LIBO Rate Advance” means a Revolving Credit Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.7(a)(ii).
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure
 

 
10 

--------------------------------------------------------------------------------

 

payment of a debt or performance of an obligation or other priority or
preferential arrangement of any kind or nature whatsoever.
 
“Loan Document” means this Agreement, the Notes, if any, and each Letter of
Credit Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
Party under the Loan Documents or (c) the ability of the Borrower to perform its
payment Obligations under the Loan Documents.
 
“Material Litigation” is defined in Section 5.8.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, Capitalized Lease Liabilities) of the
Borrower and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) less the sum of (without duplication);
 
 (a) all cash on hand of the Borrower and its Subsidiaries; plus
 
 (b) all Cash Equivalents.
 
“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.
 
“New Financings” means proceeds from:
 
 (a) borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under this Agreement and any other revolving credit
facilities, and
 
 (b) the issuance and sale of equity securities.
 
“Non-Defaulting Lenders” is defined in Section 2.15(a).
 
“Nordea” means Nordea Bank Finland plc, New York Branch.
 
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.13 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
 
“Notice” is defined in Section 11.2(c).
 
“Notice of Issuance” is defined in Section 2.3(a).
 
“Notice of Revolving Credit Borrowing” is defined in Section 2.2(a).
 
“Notice of Swing Line Borrowing” is defined in Section 2.2(b).
 
“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and the Notes.
 

                                                                  
11 

--------------------------------------------------------------------------------

 

“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.
 
“Participant” is defined in Section 11.11.2.
 
“Participant Register” is defined in Section 11.11.2.
 
“Payment Office” means, for any Committed Currency, such office of Nordea as
shall be from time to time selected by the Administrative Agent and notified by
the Administrative Agent to the Borrower and the Lender Parties.
 
“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.
 
“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.
 
“Prepayment Event” is defined in Section 8.1.
 
“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
 
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction, the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated, such Lender’s Revolving Credit
Commitment as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of all Revolving Credit Commitments
at such time (or, if the Revolving Credit Commitments shall have been
terminated, the aggregate amount of all Revolving Credit Commitments as in
effect immediately prior to such termination); provided that in the case of
Section 2.15 when a Defaulting Lender shall exist, “Ratable Share” shall mean
the percentage of the total Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitments) represented by such Lender’s
Revolving Credit Commitment.
 
“Reference Lenders” means Nordea, DNB Bank, BNP Paribas, Citibank, N.A., The
Bank of Nova Scotia and Skandinaviska Enskilda Banken AB (publ), and includes
each replacement Reference Lender appointed by the Administrative Agent pursuant
to Section 2.8.
 
“Register” is defined in Section 11.11.3.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors (including lawyers and accountants) and
representatives of such Person and of such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders that, in the aggregate, hold more
than 50% of the aggregate unpaid principal amount (based on the Equivalent in
Dollars at such time) of the Revolving Credit Advances or, if no such principal
amount is then outstanding, Lenders that in the aggregate have more than 50% of
the Revolving Credit Commitments; provided that if any Lender shall be a
Defaulting
 

                                                                    
12 

--------------------------------------------------------------------------------

 

Lender at such time, there shall be excluded from the determination of Required
Lenders at such time the Revolving Credit Commitments of such Lender at such
time.
 
“Resignation Effective Date” is defined in Section 10.7(a).
 
“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a LIBO Rate
Advance (each of which shall be a “Type” of Revolving Credit Advance).
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type and, in the case of LIBO Rate
Advances, having the same Interest Period, made by each of the Lenders.
 
“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000.
 
“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.
 
“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment” or (b) if such Lender has become a Lender
hereunder pursuant to an Added Lender Agreement,  the Dollar amount set forth in
such Added Lender Agreement or (c) if such Lender has entered into a Lender
Assignment Agreement, the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 11.11.3, as
such amount may be reduced pursuant to Section 2.5 or increased pursuant to
Section 2.14.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit
Advances and its L/C Exposure and Swing Line Exposure at such time.
 
“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc.
 
“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either
agency).  For purposes of the foregoing, (i) if only one of S&P and Moody’s
shall have in effect a Senior Debt Rating, the Applicable Margin and the
Applicable Percentage shall be determined by reference to the available rating;
(ii) if neither S&P nor Moody’s shall have in effect a Senior Debt Rating, the
Applicable Margin and the Applicable Percentage will be set in accordance with
Level 6 under the definition of “Applicable Margin” or “Applicable Percentage”,
as the case may be, unless (A) within 21 days of being notified by the
Administrative Agent that both Moody’s and S&P have ceased to give a Senior Debt
Rating, the Borrower has obtained from at least one of such agencies a private
implied rating for its senior debt or (B) having failed to obtain such private
rating within such 21-day period, the Borrower and the Lenders shall have agreed
within a further 15-day period (during which period the Borrower and the Agents
shall consult in good faith to find an alternative method of providing an
implied
 

                                                                    
13 

--------------------------------------------------------------------------------

 

rating of the Borrower’s senior debt) on an alternative rating method, which
agreed alternative shall apply for the purposes of this Agreement; (iii) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(iv) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (v) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Senior Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.
 
“Sterling” means the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.
 
“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.
 
“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
 
“Swing Line Advance” means an advance made by the Swing Line Bank pursuant to
Section 2.1(c) or any Lender pursuant to Section 2.2(b).
 
“Swing Line Bank” means Nordea.
 
“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.
 
“Swing Line Commitment” means the amount set forth opposite the Swing Line
Bank’s name on Schedule I hereto, as such amount may be reduced pursuant to
Section 2.5.
 
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Advances outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Ratable Share of the total Swing Line Exposure
at such time, as may be adjusted in accordance with Section 2.15(a)(i).
 
“Swing Line Facility” is defined in Section 2.1(c).
 
“Taxes” is defined in Section 3.6.
 
“Termination Date” means the earliest of August 23, 2018, (b) the date of
termination in whole of the Commitments pursuant to Section 2.5 and (c) the date
on which any Commitment Termination Event occurs.
 

                                                                    
14 

--------------------------------------------------------------------------------

 

“Type” means the distinction of an Advance as a LIBO Rate Advance or a Base Rate
Advance.
 
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or any of its Subsidiaries in an amount equal to the excess of
(a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.
 
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
 
“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender, and not as a Swing Line Bank) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of all
the Letters of Credit outstanding at such time, (B) the aggregate principal
amount of all Advances made by each Issuing Bank pursuant to Section 2.3(c) that
have not been ratably funded by such Lender and outstanding at such time and (C)
the aggregate principal amount of all Swing Line Advances then outstanding.
 
 “Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.
 
“Voting Stock” means shares of capital stock of the Borrower of any class or
classes (however designated) that have by the terms thereof normal voting power
to elect the members of the Board of Directors of the Borrower (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).
 
SECTION 1.2. Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Disclosure Schedule
and in each Note, Notice of Revolving Credit Borrowing, Notice of Swing Line
Borrowing, Notice of Issuance, notice and other communication delivered from
time to time in connection with this Agreement or any other Loan Document.
 
SECTION 1.3. Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
 
SECTION 1.4. Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 6.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Administrative Agent, references herein to GAAP shall thereafter be construed to
mean IFRS (except as otherwise provided in this Agreement); provided, further,
that if, as a result of (i) any change in GAAP or IFRS or in the interpretation
thereof or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each
case, after the date of the financial statements referred to in Section 5.6,
there is a change in the manner of determining any of the items referred to
herein that are to be determined by reference to GAAP, and the
 

                                                                    
15 

--------------------------------------------------------------------------------

 

effect of such change would (in the reasonable opinion of the Borrower or the
Agents) be such as to affect the basis or efficacy of the covenants contained in
Section 6.2.4 in ascertaining the financial condition of the Borrower or the
consolidated financial condition of the Borrower and its Subsidiaries and the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate such change occurring after the
date hereof in GAAP or the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
then such item shall for the purposes of such Sections of this Agreement
continue to be determined in accordance with GAAP relating thereto as GAAP were
applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.
 
ARTICLE II  
                    
COMMITMENTS, BORROWING PROCEDURES AND NOTES
 
SECTION 2.1. The Advances and Letters of Credit.  (a) Revolving Credit
Advances.  Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Revolving Credit Advances to the Borrower from time to time
on any Business Day during the period from the Closing Date until the
Termination Date in an amount (based in respect of any Revolving Credit Advances
to be denominated in a Committed Currency by reference to the Equivalent thereof
in Dollars determined on the date of delivery of the applicable Notice of
Revolving Credit Borrowing) not to exceed such Lender’s Unused Commitment.  Each
Revolving Credit Borrowing shall be in an amount not less than the Revolving
Credit Borrowing Minimum or the Revolving Credit Borrowing Multiple in excess
thereof and shall consist of Revolving Credit Advances of the same Type and in
the same currency made on the same day by the Lenders ratably according to their
respective Revolving Credit Commitments.  Within the limits of each Lender’s
Revolving Credit Commitment, the Borrower may borrow under this Section 2.1(a),
prepay pursuant to Section 2.10 and reborrow under this Section 2.1(a).
 
(b)           Letters of Credit.  Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the Lenders
set forth in this Agreement, to Issue letters of credit (each, a “Letter of
Credit”) denominated in Dollars or a Committed Currency for the account of the
Borrower and its Subsidiaries from time to time on any Business Day during the
period from the Closing Date until 30 days before the Termination Date in an
aggregate Available Amount (based in respect of any Letters of Credit to be
denominated in a Committed Currency by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable Notice of Issuance)
(i) for all Letters of Credit issued by each Issuing Bank not to exceed at any
time the lesser of (x) the Letter of Credit Facility at such time and (y) such
Issuing Bank’s Letter of Credit Commitment at such time and (ii) for each such
Letter of Credit not to exceed an amount equal to the Unused Commitments of the
Lenders at such time.  No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than five Business Days before the Termination Date.  Within the limits
referred to above, the Borrower may from time to time request the Issuance of
Letters of Credit under this Section 2.1(b).
 
(c)           The Swing Line Advances.  The Swing Line Bank agrees, on the terms
and conditions hereinafter set forth, to make Swing Line Advances denominated in
Dollars to the Borrower from time to time on any Business Day during the period
from the Closing Date until the Termination Date in an aggregate principal
amount (i) for all Swing Line Advances made by the Swing Line Bank not to exceed
at any time the lesser of (x) $70,000,000 (the “Swing Line Facility”) and
(y) the Swing Line Bank’s Swing Line Commitment at such time and (ii) in an
amount for each such Advance not to exceed the Unused Commitments of the Lenders
on such Business Day.  No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any other Swing Line Advance.  Each Swing
Line
 

                                                                   
16 

--------------------------------------------------------------------------------

 

Borrowing shall be in an amount of $1,000,000 or an integral multiple
thereof.  Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above, the Borrower may borrow under this Section
2.1(c), prepay pursuant to Section 2.10 and reborrow under this Section 2.1(c).
 
SECTION 2.2. Making the Advances.  (a)  Except as otherwise provided in Section
2.2(b) or Section 2.3(c), each Revolving Credit Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the second
Business Day prior to the date of the proposed Revolving Credit Borrowing in the
case of a Revolving Credit Borrowing consisting of LIBO Rate Advances
denominated in Dollars, (y) 4:00 P.M. (London time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of LIBO Rate Advances denominated in any
Committed Currency, or (z) 11:00 A.M. (New York City time) on the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent by
telecopier, which shall give to each Lender prompt notice (in the case of a
proposed Revolving Credit Borrowing consisting of Base Rate Advances, by 12:00
P.M. (New York City time)) thereof by telecopier or electronic mail.  Each such
notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed promptly in writing, or telecopier
in substantially the form of Exhibit B-1 hereto, specifying therein the
requested (i) date of such Revolving Credit Borrowing, (ii) Type of Advances
comprising such Revolving Credit Borrowing, (iii) aggregate amount of such
Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit Borrowing
consisting of LIBO Rate Advances, initial Interest Period and currency for each
such Revolving Credit Advance.  Each Lender shall, before 11:00 A.M. (New York
City time) on the date of such Revolving Credit Borrowing, in the case of a
Revolving Credit Borrowing consisting of LIBO Rate Advances denominated in
Dollars, before 1:00 P.M. (New York City time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances and before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of LIBO
Rate Advances denominated in any Committed Currency, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
applicable Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Revolving Credit Borrowing.  After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Section 4.2 the Administrative Agent will make such funds available
to the Borrower at the account of the Borrower specified in the applicable
Notice of Revolving Credit Borrowing; provided, however, that, if such borrowing
is denominated in Dollars, the Administrative Agent shall first make a portion
of such funds equal to the aggregate principal amount of any Swing Line Advances
made by the Swing Line Bank and by any other Lender and outstanding on the date
of such Revolving Credit Borrowing, plus interest accrued and unpaid thereon to
and as of such date, available to the Swing Line Bank and such other Lenders for
repayment of such Swing Line Advances.
 
(b)           Each Swing Line Borrowing shall be made on notice, given not later
than 1:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the Borrower to the Swing Line Bank and the Administrative Agent,
of which the Administrative Agent shall give prompt notice to the Lenders.  Each
such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall
be by telephone, confirmed promptly in writing, or telecopier in substantially
the form of Exhibit B-2 hereto, specifying therein the requested (i) date of
such Borrowing, (ii) amount of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the tenth day after the
requested date of such Borrowing).  The Swing Line Bank shall, before 4:00 P.M.
(New York City time) on the date of such Swing Line Borrowing, make the Swing
Line Borrowing available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds.  After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Section 4.2, the Administrative Agent will make such funds available to the
Borrower at the account of the Borrower specified in the applicable Notice of
Swing Line Borrowing.  Upon written demand by the Swing Line Bank, with a copy
of such
 

                                                                     
17 

--------------------------------------------------------------------------------

 

demand to the Administrative Agent, each other Lender will purchase from the
Swing Line Bank, and the Swing Line Bank shall sell and assign to each such
other Lender, such other Lender’s Ratable Share of such outstanding Swing Line
Advance, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the account of the Swing Line Bank, by deposit to
the Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender.  The Borrower hereby agrees to each such sale and
assignment.  Each Lender agrees to purchase its Ratable Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time.  Upon any such assignment by the Swing Line Bank to any other Lender of a
portion of a Swing Line Advance, the Swing Line Bank represents and warrants to
such other Lender that the Swing Line Bank is the legal and beneficial owner of
such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
this Agreement, the Notes or the Borrower.  If and to the extent that any Lender
shall not have so made the amount of such Swing Line Advance available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date such Lender is required to have made such amount available to the
Administrative Agent until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate.  If such Lender shall pay to the
Administrative Agent such amount for the account of the Swing Line Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Swing Line Advance made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by the Swing Line Bank shall be reduced by such amount on such Business Day.
 
(c)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select LIBO Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make LIBO Rate Advances shall then be suspended pursuant to Section 2.8 or
3.1 and (ii) the LIBO Rate Advances may not be outstanding as part of more than
15 separate Revolving Credit Borrowings.
 
(d)           Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing shall be irrevocable and binding on the Borrower.  In the case of any
Revolving Credit Borrowing that the related Notice of Revolving Credit Borrowing
specifies is to be comprised of LIBO Rate Advances, the Borrower shall indemnify
each Lender in accordance with Section 3.4.
 
(e)           Unless the Administrative Agent shall have received notice from a
Lender or the Swing Line Bank prior to the time of any Revolving Credit
Borrowing or Swing Line Borrowing, as the case may be, that such Lender or the
Swing Line Bank will not make available to the Administrative Agent such
Lender’s or the Swing Line Bank’s ratable portion of such Revolving Credit
Borrowing or Swing Line Borrowing, as the case may be, the Administrative Agent
may assume that such Lender or the Swing Line Bank has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) or (b) of this Section 2.2, as applicable, and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount.  If and to the extent that
such Lender or the Swing Line Bank shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Advances comprising such Borrowing
and (ii) in the case of such Lender or the Swing Line
 

                                                                    
18 

--------------------------------------------------------------------------------

 

Bank, (A) the Federal Funds Rate in the case of Advances denominated in Dollars
or (B) the cost of funds incurred by the Administrative Agent in respect of such
amount in the case of Advances denominated in Committed Currencies.  If such
Lender or the Swing Line Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s or
the Swing Line Bank’s Advance as part of such Borrowing for purposes of this
Agreement.
 
(f)           The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Credit Advance on the date
of such Revolving Credit Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Revolving Credit Advance to be made by
such other Lender on the date of any Revolving Credit Borrowing.
 
(g)           If any Lender shall default in its obligations under Section 2.1,
the Agents shall, at the request of the Borrower, use reasonable efforts to find
a bank or other financial institution acceptable to the Borrower to replace such
Lender on terms acceptable to the Borrower and to have such bank or other
financial institution replace such Lender.
 
(h)           Each Lender may, if it so elects, fulfill its obligation to make
or continue Advances hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such Advance; provided that such Advance shall nonetheless be deemed
to have been made and to be held by such Lender, and the obligation of the
Borrower to repay such Advance shall nevertheless be to such Lender for the
account of such foreign branch, Affiliate or international banking facility.
 
SECTION 2.3. Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  (i) Each Letter of Credit shall be Issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the
Administrative Agent, prompt notice thereof.  Each such notice by the Borrower
of Issuance of a Letter of Credit (a “Notice of Issuance”) shall be by
telecopier or telephone, confirmed immediately in writing, specifying therein
the requested (A) date of such Issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, such Letter of Credit shall be
Issued pursuant to such application and agreement for letter of credit as such
Issuing Bank and the Borrower shall agree for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”).  If the requested
form of such Letter of Credit is acceptable to such Issuing Bank in its
reasonable discretion (it being understood that any such form shall have only
explicit documentary conditions to draw and shall not include discretionary
conditions), such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Section 4.2, make such Letter of Credit available to the
Borrower at its office referred to in Section 11.2 or as otherwise agreed with
the Borrower in connection with such Issuance.  In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.
 
(b)           Participations.  By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of
Credit.  The Borrower hereby agrees to each such participation.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Bank, such
 

                                                                  
19 

--------------------------------------------------------------------------------

 

Lender’s Ratable Share of each drawing made under a Letter of Credit funded by
such Issuing Bank and not reimbursed by the Borrower on the date made, or of any
reimbursement payment required to be refunded to the Borrower for any reason,
which amount will be advanced, and deemed to be an Advance to the Borrower
hereunder, regardless of the satisfaction of the conditions set forth in Section
4.2.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.14, an assignment in accordance with
Section 11.11.1 or otherwise pursuant to this Agreement.
 
(c)           Drawing and Reimbursement.  The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the Borrower
on the date made shall constitute for all purposes of this Agreement the making
by any such Issuing Bank of an Advance, which, in the case of a Letter of Credit
denominated in Dollars, shall be a Base Rate Advance in the amount of such
draft, and, in the case of a Letter of Credit denominated in a Commitment
Currency, shall be a Base Rate Advance in an amount equal to the Equivalent of
Dollars of such Committed Currency determined on the date of such drawing,
without regard to whether the making of such an Advance would exceed such
Issuing Bank’s Unused Commitment.  Each Issuing Bank shall give prompt notice of
each drawing under any Letter of Credit Issued by it to the Borrower and the
Administrative Agent.  Upon written demand by such Issuing Bank, with a copy of
such demand to the Administrative Agent and the Borrower, each Lender shall pay
to the Administrative Agent such Lender’s Ratable Share of such outstanding
Advance pursuant to Section 2.3(b).  Each Lender acknowledges and agrees that
its obligation to make Advances pursuant to this paragraph in respect of Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Promptly after receipt thereof, the Administrative Agent shall
transfer such funds to such Issuing Bank.  Each Lender agrees to fund its
Ratable Share of an outstanding Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time.  If and to the extent that any Lender shall not have
so made the amount of such Advance available to the Administrative Agent, such
Lender agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by any such
Issuing Bank until the date such amount is paid to the Administrative Agent, at
the Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable.  If such Lender shall pay to the Administrative Agent such amount
for the account of any such Issuing Bank on any Business Day, such amount so
paid in respect of principal shall constitute an Advance made by such Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Advance made by such Issuing Bank shall be reduced by such amount
on such Business Day.
 
(d)           Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to
the Administrative Agent and each Lender (with a copy to the Borrower) on the
first Business Day of each month a written report summarizing Issuance and
expiration dates of Letters of Credit Issued by such Issuing Bank during the
preceding month and drawings during such month under all Letters of Credit and
(B) to the Administrative Agent and each Lender (with a copy to the Borrower) on
the first Business Day of each
 

                                                                      
20 

--------------------------------------------------------------------------------

 

calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
Issued by such Issuing Bank.
 
(e)           Failure to Make Advances.  The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.3(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
 
SECTION 2.4. Fees.  (a)  Facility Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee on the
aggregate amount of such Lender’s Revolving Credit Commitment from the Effective
Date in the case of each Lender party hereto on the Effective Date and from the
effective date specified in the Added Lender Agreement or in the Lender
Assignment Agreement pursuant to which it became a Lender in the case of each
other Lender until the Termination Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing
September 30, 2013, and on the Termination Date; provided that no Defaulting
Lender shall be entitled to receive any facility fee in respect of its Revolving
Credit Commitment for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay such fee that otherwise would
have been required to have been paid to that Defaulting Lender), other than a
facility fee, as described above, on the aggregate principal amount of Advances
funded by such Defaulting Lender outstanding from time to time.
 
(b)           Letter of Credit Fees.  (i)  The Borrower shall pay to the
Administrative Agent for the account of each Lender a commission on such
Lender’s Ratable Share of the average daily aggregate Available Amount of all
Letters of Credit issued for the account of the Borrower or any of its
Subsidiaries and outstanding from time to time at a rate per annum equal to the
Applicable Margin for LIBO Rate Advances in effect from time to time during such
calendar quarter, payable in arrears quarterly on the last day of each March,
June, September and December, commencing with the quarter ended September 30,
2013, and on the Termination Date; provided, that no Defaulting Lender shall be
entitled to receive any commission in respect of Letters of Credit for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay such commission to that Defaulting Lender but shall pay
such commission as set forth in Section 2.15);
 
(ii)           The Borrower shall pay to each Issuing Bank, for its own account,
a fronting fee in an amount agreed between the Borrower and such Issuing Bank
and such other issuance fees, transfer fees and other fees and charges in
connection with the Issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree.
 
SECTION 2.5. Termination or Reduction of the Commitments.  (a)  Ratable
Termination or Reduction.  The Borrower shall have the right, upon at least
three Business Days’ notice to the Administrative Agent, to terminate in whole
or permanently reduce ratably in part the Unused Commitments or the Unissued
Letter of Credit Commitments of the Lenders, provided that each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.
 
(b)           Termination of Defaulting Lender.  The Borrower shall be entitled
at any time to (i) terminate the Unused Commitment of any Lender that is a
Defaulting Lender (determined after giving effect to any reallocation of such
Defaulting Lender’s L/C Exposure and Swing Line Exposure, as provided in Section
2.15) (the “Defaulted Commitments”) upon prior notice of not less than one
Business Day to the Administrative Agent (which shall promptly notify the
Lenders thereof), and/or (ii) replace all of the Commitments or the Defaulted
Commitments of any Lender that is a Defaulting Lender with
 

                                                                    
21 

--------------------------------------------------------------------------------

 

Commitments of another financial institution reasonably acceptable to the
Agents, provided that (x) each such assignment shall be either an assignment of
all of the rights and obligations of the Defaulting Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the Defaulting Lender under this Agreement with
respect to all of the Commitments or the Defaulted Commitments, as the case may
be, and (y) concurrently with such assignment, either the Borrower or one or
more assignees shall pay for the account of such Defaulting Lender an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Defaulting Lender, together with accrued interest thereon
to the date of payment of such principal amount and all other amounts payable to
such Defaulting Lender under this Agreement.  In either such event, the
provisions of Section 2.15(e) shall apply to all amounts thereafter paid by the
Borrower or such assignees for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, facility fees, Letter of
Credit commissions or other amounts), provided that (i) no Default and no
Prepayment Event shall have occurred and be continuing and (ii) such termination
or assignment shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, each Issuing Bank, the Swing Line Bank or
any Lender may have against such Defaulting Lender.
 
SECTION 2.6. Repayment of Advances and Letter of Credit
Drawings.  (a)  Revolving Credit Advances.  The Borrower shall repay to the
Administrative Agent for the account of each Lender on the Termination Date the
aggregate principal amount of the Revolving Credit Advances made by such Lender
and then outstanding.
 
(b)           Letter of Credit Drawings.  The obligations of the Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of the Borrower or any of its
Subsidiaries shall be unconditional and irrevocable, and shall be paid strictly
in accordance with the terms of this Agreement, such Letter of Credit Agreement
and such other agreement or instrument under all circumstances, including,
without limitation, the following circumstances (it being understood that any
such payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by any Issuing Bank of any draft or the reimbursement by the
Borrower thereof):
 
(i)           any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);
 
(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
 
(iii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, any
Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;
 
(iv)           any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 

                                                                   
22 

--------------------------------------------------------------------------------

 

(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
 
(vi)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
 
(vii)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
 
(c)           Swing Line Advances.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Swing Line Bank and each
other Lender which has made a Swing Line Advance the outstanding principal
amount of each Swing Line Advance made to it by each of them on the earlier of
the maturity date specified in the applicable Notice of Swing Line Borrowing
(which maturity shall be no later than ten days after the requested date of such
Borrowing) and the Termination Date.
 
SECTION 2.7. Interest on Advances.  (a) Scheduled Interest.  The Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender or the Swing Line Bank, as the case may be, from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
 
(i)           Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the result of (x) the Base
Rate in effect from time to time plus (y) the Applicable Margin for Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.
 
(ii)           LIBO Rate Advances.  During such periods as such Advance is a
LIBO Rate Advance, a rate per annum equal at all times during each Interest
Period for such Revolving Credit Advance to the result of (x) the LIBO Rate for
such Interest Period for such LIBO Rate Advance plus (y) the Applicable Margin
for LIBO Rate Advances in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such LIBO Rate Advance shall be Converted or paid in full.
 
(iii)           Swing Line Advances.  A rate per annum equal at all times to the
result of (x) the Federal Funds Rate in effect from time to time plus (y) the
Applicable Margin for Swing Line Advances in effect from time to time, in each
case payable in arrears on the date such Swing Line Advance shall be paid in
full.
 
(b)           Default Interest.  After the date any principal amount of any
Advance is due and payable (whether on the Termination Date, upon acceleration
or otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i), (a)(ii) or (a)(iii) above, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i), (a)(ii) or (a)(iii) above and (ii) to
the fullest extent permitted by law, the amount of any interest, fee or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on
 

                                                                     
23 

--------------------------------------------------------------------------------

 

the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above, such amounts for each day
during the period of such default at a rate per annum certified by the
Administrative Agent to the Borrower (which certification shall be conclusive in
the absence of manifest error).
 
SECTION 2.8. Interest Rate Determination.  (a)  Each Reference Lender agrees, if
requested by the Administrative Agent, to furnish to the Administrative Agent
timely information for the purpose of determining each LIBO Rate.  If any one or
more of the Reference Lenders shall fail to furnish in a timely manner such
information to the Administrative Agent for any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of the
information furnished by the remaining Reference Lenders (provided, that, if all
of the Reference Lenders other than the Administrative Agent fail to supply the
relevant quotations, the interest rate will be fixed by reference only to the
quotation obtained by the Administrative Agent in its capacity as a Reference
Lender).  If a Reference Lender ceases for any reason to be able and willing to
act as such, the Administrative Agent shall, at the direction of the Required
Lenders and after consultation with the Borrower and the Lenders, appoint a
replacement for such Reference Lender reasonably acceptable to the Borrower, and
such replaced Reference Lender shall cease to be a Reference Lender
hereunder.  The Administrative Agent shall furnish to the Borrower and to the
Lenders each determination of the LIBO Rate made by reference to quotations of
interest rates furnished by Reference Lenders.
 
(b)           If the Borrower shall fail to select the duration of any Interest
Period for any LIBO Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.1, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Advances shall,
on such last day, automatically be continued as a Advance with an Interest
Period having a duration of one month.
 
SECTION 2.9. Optional Conversion of Revolving Credit Advances.  The Borrower may
on any Business Day, upon notice given to the Administrative Agent in
substantially the form of Exhibit C not later than 11:00 A.M. (New York City
time) on the second Business Day prior to the date of the proposed Conversion
and subject to the provisions of Sections 2.8 and 3.1, Convert all Revolving
Credit Advances denominated in Dollars of one Type comprising the same Borrowing
into Revolving Credit Advances denominated in Dollars of the other Type;
provided, however, that any Conversion of LIBO Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such LIBO
Rate Advances, any Conversion of Base Rate Advances into LIBO Rate Advances
shall be in an amount not less than the minimum amount specified in
Section 2.2(c) and no Conversion of any Revolving Credit Advances shall result
in more separate Revolving Credit Borrowings than permitted under
Section 2.2(c).  Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Dollar
denominated Revolving Credit Advances to be Converted, and (iii) if such
Conversion is into LIBO Rate Advances, the duration of the initial Interest
Period for each such Advance.  Each notice of Conversion shall be irrevocable
and binding on the Borrower.
 
SECTION 2.10. Prepayments of Advances.  (a) Optional.  The Borrower may, upon
notice at least three Business Days prior to the date of such prepayment, in the
case of LIBO Rate Advances denominated in a Committed Currency, at least two
Business Days prior to the date of such prepayment, in the case of LIBO Rate
Advances denominated in Dollars, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances or Swing
Line Advances, to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (A) each partial
 

                                                                   
  24

--------------------------------------------------------------------------------

 

prepayment of LIBO Rate Advances shall be in an aggregate principal amount of
not less than the Revolving Credit Borrowing Minimum or a Revolving Credit
Borrowing Multiple in excess thereof and in the event of any such prepayment of
a LIBO Rate Advance, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 3.4 and (B) each partial prepayment of Swing
Line Advances shall be in an aggregate principal amount of not less than
$1,000,000.
 
(b)           Mandatory.  (i)  If, on the last day of any calendar month, the
Administrative Agent notifies the Borrower that, on any interest payment date,
the sum of (A) the aggregate principal amount of all Advances denominated in
Dollars plus the aggregate Available Amount of all Letters of Credit denominated
in Dollars then outstanding plus (B) the Equivalent in Dollars (determined on
the third Business Day prior to such interest payment date) of the aggregate
principal amount of all Advances denominated in Committed Currencies plus the
Available Amount of all Letters of Credit denominated in Committed Currencies
then outstanding exceeds 105% of the aggregate Revolving Credit Commitments of
the Lenders on such date, the Borrower shall, as soon as practicable and in any
event within five Business Days after receipt of such notice, prepay the
outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Revolving Credit Commitments of the Lenders on such date.
 
(ii)           Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a LIBO Rate
Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 3.4.  The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.10(b) to the Borrower and the Lenders.
 
SECTION 2.11. Payments and Computations.  (a)  The Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Administrative Agent at the
applicable Administrative Agent’s Account in same day funds.  The Borrower shall
make each payment hereunder with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (at the
Payment Office for such Committed Currency) on the day when due in such
Committed Currency to the Administrative Agent, by deposit of such funds to the
applicable Administrative Agent’s Account in same day funds.  The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.4(b)(ii), 3.3, 3.4, 3.5, 3.6 or 3.7) to
the Lenders for the account of their respective Applicable Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender
Party to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.  Upon
any Added Lender becoming a Lender hereunder as a result of a Commitment
Increase pursuant to Section 2.14, and upon the Administrative Agent’s receipt
of such Lender’s Added Lender Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date,
the Administrative Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Added Lender.  Upon its acceptance of a Lender Assignment Agreement and
recording of the information contained therein in the Register pursuant to
Section 11.11.3, from and after the effective date specified in such Lender
Assignment Agreement, the Administrative Agent shall make all payments hereunder
and under the Notes in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Lender Assignment Agreement shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
 

                                                                  
25 

--------------------------------------------------------------------------------

 
 
(b)           All computations of interest based on the Base Rate and of
interest based on the LIBO Rate in respect of Advances denominated in Sterling
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the LIBO
Rate in respect of Advances denominated in Dollars or Euros, as applicable, or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable.  Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(c)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day; provided, however, that, if such extension would
cause payment of interest on or principal of LIBO Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day and provided, further, that any such adjustment to the
payment date shall in each case be made in the computation of payment of
interest, fee or commission, as the case may be.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lender Parties
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender Party.  If and to
the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender Party shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender Party together with
interest thereon, for each day from the date such amount is distributed to such
Lender Party until the date such Lender Party repays such amount to the
Administrative Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Administrative
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies.
 
(e)           To the extent that the Administrative Agent receives funds for
application to the amounts owing by the Borrower under or in respect of this
Agreement or any Note in currencies other than the currency or currencies
required to enable the Administrative Agent to distribute funds to the Lender
Parties in accordance with the terms of this Section 2.11, the Administrative
Agent, to the extent permitted by applicable law, shall be entitled to convert
or exchange such funds into Dollars or into a Committed Currency or from Dollars
to a Committed Currency or from a Committed Currency to Dollars, as the case may
be, to the extent necessary to enable the Administrative Agent to distribute
such funds in accordance with the terms of this Section 2.11; provided that the
Borrower and each of the Lender Parties hereby agree that the Administrative
Agent shall not be liable or responsible for any loss, cost or expense suffered
by the Borrower or such Lender Party as a result of any conversion or exchange
of currencies affected pursuant to this Section 2.11(e) or as a result of the
failure of the Administrative Agent to effect any such conversion or exchange;
and provided further that the Borrower agrees, to the extent permitted by
applicable law, to indemnify the Administrative Agent and each Lender Party, and
hold the Administrative Agent and each Lender Party harmless, for any and all
losses, costs and expenses incurred by the Administrative Agent or any Lender
Party for any conversion or exchange of currencies (or the failure to convert or
exchange any currencies) in accordance with this Section 2.11(e).
 
SECTION 2.12. Sharing of Payments, Etc  If any Lender Party shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (w) as
payment of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.3(c), (x) as a payment of a Swing Line Advance made by the Swing Line
 

                                                                     
26 

--------------------------------------------------------------------------------

 
 
 
Bank that has not been participated to the other Lender Parties pursuant to
Section 2.2(b), (y) pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7 or (z) any
payments made in accordance with the express terms of this Agreement at any time
that a Defaulting Lender exists and any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Commitments or Advances in accordance with Section 2.15, Section 11.11.1 or
Section 11.11.2) in excess of its Ratable Share of payments on account of the
Revolving Credit Advances obtained by all the Lender Parties, such Lender Party
shall forthwith purchase from the other Lender Parties such participations in
the Revolving Credit Advances owing to them as shall be necessary to cause such
purchasing Lender Party to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
Lender Party shall be rescinded and such Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered.  The Borrower agrees that any Lender
Party so purchasing a participation from another Lender Party pursuant to this
Section 2.12 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender Party were the direct creditor of the
Borrower in the amount of such participation.
 
SECTION 2.13. Evidence of Debt.  (a)  Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder
in respect of Advances.  The Borrower agrees that upon notice by any Lender to
the Borrower (with a copy of such notice to the Administrative Agent) to the
effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note payable to the order of such Lender in a principal
amount up to the Revolving Credit Commitment of such Lender.
 
(b)           The Register maintained by the Administrative Agent pursuant to
Section 11.11.3 shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date, currency and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Added Lender Agreement and each Lender
Assignment Agreement delivered to and accepted by it, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender Party hereunder and (iv) the amount of any sum received
by the Administrative Agent from the Borrower hereunder and each Lender Party’s
share thereof.
 
(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error.
 
SECTION 2.14. Increase in Aggregate Commitments. (a)  The Borrower shall have
the right up to six months prior to the Termination Date, with the consent of
the Issuing Banks and the Swing Line Bank (such consent not to be unreasonably
withheld or delayed), by notice to the Administrative Agent, to effectuate from
time to time an increase in the aggregate Revolving Credit Commitments under
this Agreement by adding to this Agreement one or more commercial banks or
financial institutions (who
 

                                                                    
27 

--------------------------------------------------------------------------------

 


 
shall, upon completion of the requirements of this Section 2.14 constitute
“Lenders” hereunder) (an “Added Lender”), or by allowing one or more Lenders in
their sole discretion to increase their respective Revolving Credit Commitments
hereunder (each an “Increasing Lender”), so that such added and increased
Revolving Credit Commitments shall equal the increase in the Revolving Credit
Commitments effectuated pursuant to this Section 2.14; provided that (i) no
added Revolving Credit Commitment shall be less than $10,000,000, (ii) no
increase in or added Revolving Credit Commitments pursuant to this Section 2.14
shall result in aggregate Revolving Credit Commitments exceeding $1,150,000,000,
and (iii) no Lender’s Revolving Credit Commitment shall be increased under this
Section 2.14 without the consent of such Lender.  The Borrower shall deliver to
the Administrative Agent on or before the effective date of any increase in the
Revolving Credit Commitments of each of the following items with respect to each
Added Lender and Increasing Lender:
 
(i)           a written notice of the Borrower’s intention to increase the
aggregate Revolving Credit Commitments pursuant to this Section 2.14, which
shall specify each Added Lender and the amount of such Added Lender’s Revolving
Credit Commitment (if any), each Increasing Lender and the amount of the
increase in such Increasing Lender’s Revolving Credit Commitment (if any), and
such other information as is reasonably requested by the Administrative Agent;
 
(ii) documents in the form of Exhibit E or Exhibit F, as applicable, executed
and delivered by each Added Lender and each Increasing Lender, pursuant to which
such Lender becomes a party hereto or increases its Revolving Credit Commitment,
as the case may be; and
 
(iii) if requested by the applicable Lender, Notes or replacement Notes, as the
case may be, executed and delivered by the Borrower.
 
(b) Upon receipt of any notice referred to in clause (a)(i) above, the
Administrative Agent shall promptly notify each Lender thereof.  Upon execution
and delivery of such documents (the “Increased Commitment Date”), such new
Lender shall constitute a “Lender” hereunder with a Revolving Credit Commitment
as specified therein, or such Increasing Lender’s Revolving Credit Commitment
shall increase as specified therein, as the case may be.  Immediately upon the
effectiveness of the addition of such Added Lender or the increase in the
Revolving Credit Commitment of such Increasing Lender under this Section 2.14,
(i) the respective Ratable Shares of the Lenders shall be deemed modified as
appropriate to correspond to such changed aggregate Revolving Credit
Commitments, and (ii) if there are at such time outstanding any Advances, each
Lender whose Ratable Share has been decreased as a result of the increase in the
aggregate Revolving Credit Commitments shall be deemed to have assigned, without
recourse, to each Added Lender and Increasing Lender such portion of such
Lender’s Revolving Credit Advances as shall be necessary to effectuate such
adjustment in Ratable Shares.  Each Increasing Lender and Added Lender (A) shall
be deemed to have assumed such portion of such Revolving Credit Advances and (B)
shall fund to each other Lender on the Increased Commitment Date the amount of
Revolving Credit Advances assigned by it to such Lender.
 
SECTION 2.15. Defaulting Lenders. (a)  If any L/C Exposure or Swing Line
Exposure exists at the time a Lender becomes a Defaulting Lender, and the
Commitments have not been terminated in accordance with Section 7.3, then:
 
(i)           so long as no Default and no Prepayment Event shall have occurred
and be continuing, all or any part of the L/C Exposure or Swing Line Exposure of
such Defaulting Lender shall be reallocated among the Lenders that are not
Defaulting Lenders (“Non-Defaulting Lenders”) in accordance with their
respective Ratable Shares (disregarding any Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that each Non-Defaulting
 

                                                                   
28 

--------------------------------------------------------------------------------

 


 
Lender’s total Revolving Credit Exposure does not exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation.
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by any Issuing Bank or the Swing Line Bank, first (x) cover the
exposure of the Swing Line Bank to such Defaulting Lender’s Swing Line Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
by prepaying Swing Line Advances in an amount sufficient to permit such
reallocation to be effected completely or providing cash collateral or a letter
of credit to the Swing Line Bank, and second (y) cover the exposure of such
Issuing Bank to such Defaulting Lender’s L/C Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) by prepaying Revolving
Credit Advances in an amount sufficient to permit such reallocation to be
effected completely or providing cash collateral or a letter of credit to such
Issuing Bank; provided that in each case of clauses (x) and (y) above, such cash
collateral or letter of credit shall be released promptly upon the earliest of,
(A) so long as no Default and no Prepayment Event shall have occurred and be
continuing, the reallocation of the Defaulting Lender’s L/C Exposure and Swing
Line Exposure among Non-Defaulting Lenders in accordance with clause (i) above,
(B) the termination of the Defaulting Lender status of the applicable Lender or
(C) the existence of excess cash collateral or letter of credit coverage (in
which case, the amount equal to such excess cash collateral or letter of credit
coverage shall be released);
 
(iii)           if the L/C Exposure of any Non-Defaulting Lender is reallocated
pursuant to this Section 2.15(a), then the fees payable to such Non-Defaulting
Lender pursuant to Section 2.4(b)(i) shall be adjusted in accordance with such
Non-Defaulting Lender’s Ratable Share of the total L/C Exposure; and
 
(iv)           if any Defaulting Lender’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.15(a), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 2.4(b)(i) with respect to such
Defaulting Lender’s Ratable Share of the total L/C Exposure shall be payable to
the Issuing Bank until such Defaulting Lender’s L/C Exposure is cash
collateralized, backed by a letter of credit and/or reallocated.
 
(b)           So long as any Lender is a Defaulting Lender, no Issuing Bank
shall be required to Issue, amend or increase any Letter of Credit, and no Swing
Line Bank shall be required to make any Swing Line Advance, unless the Issuing
Bank or the Swing Line Bank, as the case may be, is satisfied that the related
L/C Exposure or Swing Line Exposure, as the case may be, will be 100% covered by
the Revolving Credit Commitments of the Non-Defaulting Lenders, cash collateral
or a letter of credit provided by the Borrower, and participating interests in
any such newly Issued or increased Letter of Credit or Swing Line Advance shall
be allocated among Non-Defaulting Lenders in a manner consistent with Section
2.15(a)(i) (and Defaulting Lenders shall not participate therein).
 
(c)           No Revolving Credit Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.15, performance by the Borrower of its obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.15.  The
rights and remedies against a Defaulting Lender under this Section 2.15 are in
addition to any other rights and remedies which the Borrower, the Administrative
Agent, each Issuing Bank, the Swing Line Bank or any Lender may have against
such Defaulting Lender.
 
(d)           If the Borrower, the Administrative Agent, the Swing Line Bank and
each Issuing Bank agree in writing in their reasonable determination that a
Defaulting Lender should no longer be deemed to
 

                                                                     
29 

--------------------------------------------------------------------------------

 
 
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral or letters of credit), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Exposure to be held on a pro rata
basis by the Lenders in accordance with their Ratable Shares (without giving
effect to Section 2.15(a)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.
 
(e)           Notwithstanding anything to the contrary contained in this
Agreement, any payment of principal, interest, facility fees, Letter of Credit
commissions or other amounts received by the Administrative Agent for the
account of any Defaulting Lender under this Agreement (whether voluntary or
mandatory, at maturity, pursuant to Article VII or otherwise) shall be applied
at such time or times as may be determined by the Administrative Agent as
follows:  first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to each Issuing Bank or the
Swing Line Bank hereunder; third, if so determined by the Administrative Agent
or requested by each Issuing Bank, to be held as cash collateral for future
funding obligations of such Defaulting Lender in respect of any participation in
any Letter of Credit; fourth, as the Borrower may request (so long as no Default
and no Prepayment Event shall have occurred and be continuing), to the funding
of any Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in the L/C Cash Collateral Account and released in
order to satisfy obligations of such Defaulting Lender to fund Advances under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, each
Issuing Bank or the Swing Line Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, Issuing Bank or the Swing Line
Bank against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
and no Prepayment Event shall have occurred and be continuing, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advance in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made or the related Letters of Credit were issued at a time when the applicable
conditions set forth in Article IV were satisfied or waived, such payment shall
be applied solely to pay the Advances of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender and provided further that any amounts held as cash collateral
for funding obligations of a Defaulting Lender shall be returned to such
Defaulting Lender upon the termination of this Agreement and the satisfaction of
such Defaulting Lender’s obligations hereunder.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.15 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
                                                                 
30 

--------------------------------------------------------------------------------

 
ARTICLE III
CERTAIN LIBO RATE AND OTHER PROVISIONS
 
SECTION 3.1. LIBO Rate Lending Unlawful.  If the introduction of or any change
in or in the interpretation of any law makes it unlawful, or any central bank or
other governmental authority having jurisdiction over such Lender asserts that
it is unlawful, for such Lender to make, continue or maintain any Advance
bearing interest at a rate based on the LIBO Rate, the obligations of such
Lender to make, continue or maintain any Advances bearing interest at a rate
based on the LIBO Rate shall, upon notice thereof to the Borrower, the
Administrative Agent and each other Lender, forthwith be suspended until the
circumstances causing such suspension no longer exist, provided that such
Lender’s obligation to make, continue and maintain Advances hereunder shall be
automatically converted into an obligation to make, continue and maintain
Advances bearing interest at a rate to be negotiated between such Lender and the
Borrower that is the equivalent of the sum of the LIBO Rate for the relevant
Interest Period plus the Applicable Margin applicable to LIBO Rate Advances or,
if such negotiated rate is not agreed upon by the Borrower and such Lender
within fifteen Business Days, a rate equal to the Federal Funds Rate from time
to time in effect plus the Applicable Margin applicable to LIBO Rate Advances.
 
SECTION 3.2. Deposits Unavailable.  If the Administrative Agent shall have
determined that:
 
 (a) deposits in the relevant amount, in the relevant currency and for the
relevant Interest Period are not available to the Reference Lenders in their
relevant market; or
 
 (b) by reason of circumstances affecting the Reference Lenders’ relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Advances,
 
then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders.  The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement.  If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen Business Days after the giving of such Determination Notice, the
interest rate to take effect at the end of the Interest Period current at the
date of the Determination Notice shall be equal to the sum of the Applicable
Margin applicable to LIBO Rate Advances plus the Federal Funds Rate in effect
from time to time.
 
SECTION 3.3. Increased Costs, etc.  If a change in any applicable treaty, law,
regulation or regulatory requirement (including by introduction or adoption of
any new treaty, law, regulation or regulatory requirement) or in the
interpretation thereof or in its application to the Borrower, or if compliance
by any Lender Party with any applicable direction, request, requirement or
guideline (whether or not having the force of law, and for the avoidance of
doubt, including any changes resulting from (i) requests, rules, guidelines or
directives concerning capital adequacy issued in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, and in each case for both clauses (i) and (ii),
regardless of the date enacted, adopted or issued) of any governmental or other
authority including, without limitation, any agency of the United States, the
European Union or similar monetary or multinational authority insofar as it may
be changed or imposed after the date hereof, shall:
 

                                                                    
  31

--------------------------------------------------------------------------------

 
 
 (a) subject any Lender Party to any taxes, levies, duties, charges, fees,
deductions or withholdings of any nature with respect to its commitment to lend
or to issue or participate in Letters of Credit and other commitments of such
type or the issuance or maintenance of participations in Letters or Credit (or
similar contingent obligations) or any part thereof imposed, levied, collected,
withheld or assessed by any jurisdiction or any political subdivision or taxing
authority thereof (other than taxation on overall net income and, to the extent
such taxes are described in Section 3.6, withholding taxes); or
 
 (b) change the basis of taxation to any Lender Party (other than a change in
taxation on the overall net income of such Lender Party) of payments of
principal or interest or any other payment due or to become due pursuant to this
Agreement; or
 
 (c) impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the reserve costs described in Section 3.7) or other
banking or monetary controls or requirements which affect the manner in which a
Lender Party shall allocate its capital resources to its obligations hereunder
or require the making of any special deposits against or in respect of any
assets or liabilities of, deposits with or for the account of, or loans by, any
Lender Party (provided that such Lender Party shall, unless prohibited by law,
allocate its capital resources to its obligations hereunder in a manner which is
consistent with its present treatment of the allocation of its capital
resources); or
 
 (d) impose on any Lender Party any other condition affecting its commitment to
lend or to issue or participate in Letters of Credit hereunder,
 
and the result of any of the foregoing is either (i) to increase the cost to
such Lender Party of making Advances or of issuing or participating in Letters
of Credit or maintaining its Commitment or any part thereof, (ii) to reduce the
amount of any payment received by such Lender Party or its effective return
hereunder or on its capital or (iii) to cause such Lender Party to make any
payment or to forego any return based on any amount received or receivable by
such Lender Party hereunder, then and in any such case if such increase or
reduction in the opinion of such Lender Party materially affects the interests
of such Lender Party, (A) the Lender Party concerned shall (through the
Administrative Agent) notify the Borrower of the occurrence of such event and
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such a designation would avoid the effects of such law, regulation or
regulatory requirement or any change therein or in the interpretation thereof
and would not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party and (B) the Borrower shall forthwith upon
demand pay to the Administrative Agent for the account of such Lender Party such
amount as is necessary to compensate such Lender Party for such additional cost
or such reduction and ancillary expenses, including taxes, incurred as a result
of such adjustment.  Such notice shall (i) describe in reasonable detail the
event leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost , (iii)
describe the manner in which such amount has been calculated, (iv) certify that
the method used to calculate such amount is the Lender Party’s standard method
of calculating such amount, (v) certify that such request is consistent with its
treatment of other borrowers that are subject to similar provisions, and (vi)
certify that, to the best of its knowledge, such change in circumstance is of
general application to the commercial banking industry in such Lender Party’s
jurisdiction of organization or in the relevant jurisdiction in which such
Lender Party does business.  Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender Party pursuant to this
Section for any increased costs or reductions incurred more than three months
prior to the date that such Lender Party notifies the Borrower of the
circumstance giving rise to such increased costs or reductions and of such
 
                                                                  
32 

--------------------------------------------------------------------------------

 
 
Lender Party’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, but not more than six months
prior to the date that such Lender Party notifies the Borrower of the
circumstance giving rise to such cost or reductions and of such Lender Party’s
intention to claim compensation therefor.
 
SECTION 3.4. Funding Losses.  In the event any Lender shall incur any loss or
expense by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to make, continue or maintain any portion of the
principal amount of any Advance as a LIBO Rate Advance as a result of:
 
 (a) any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Advances on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Section 3.1 or otherwise; or
 
 (b) any LIBO Rate Advances not being made in accordance with the Notice of
Revolving Credit Borrowing therefor due to the fault of the Borrower or as a
result of any of the conditions precedent set forth in Article IV not being
satisfied,
 
then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such amount as will reimburse such
Lender for such loss or expense.  Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.
 
SECTION 3.5. Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law and for the avoidance of doubt, including any changes
resulting from (i) requests, rules, guidelines or directives concerning capital
adequacy issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, and in
each case for both clauses (i) and (ii), regardless of the date enacted, adopted
or issued) of any court, central bank, regulator or other governmental authority
increases the amount of capital required to be maintained by any Lender Party or
any Person controlling such Lender Party, and the rate of return on its or such
controlling Person’s capital as a consequence of its Commitments or the Advances
made by such Lender Party is reduced to a level below that which such Lender
Party or such controlling Person would have achieved but for the occurrence of
any such change in circumstance, then, in any such case upon notice from time to
time by such Lender Party to the Borrower, the Borrower shall immediately pay
directly to such Lender Party additional amounts sufficient to compensate such
Lender Party or such controlling Person for such reduction in rate of
return.  Any such notice shall (i) describe in reasonable detail the capital
adequacy requirements which have been imposed, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such lowered
return, (iii) describe the manner in which such amount has been calculated,
(iv) certify that the method used to calculate such amount is such Lender
Party’s standard method of calculating such amount, (v) certify that such
request for such additional amounts is consistent with its treatment of other
borrowers that are subject to similar provisions and (vi) certify that, to the
best of its knowledge, such change in circumstances is of general application to
the commercial banking industry in the jurisdictions in which such Lender Party
does business.  In determining such amount, such Lender Party may use any method
of averaging and attribution that it shall, subject to the foregoing sentence,
deem applicable.  Each Lender Party agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Lending Office if the making
 
                                                                      
33 

--------------------------------------------------------------------------------

 
 
of such a designation would avoid such reduction in such rate of return and
would not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party.  Failure or delay on the part of any
Lender Party to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender Party’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender Party
pursuant to this Section for any increased costs or reductions incurred more
than three months prior to the date that such Lender Party notifies the Borrower
of the circumstance giving rise to such reductions and of such Lender Party’s
intention to claim compensation therefor; provided further that, if the
circumstance giving rise to such reductions is retroactive, then the three-month
period referred to above shall be extended to include the period of retroactive
effect thereof, but not more than six months prior to the date that such Lender
Party notifies the Borrower of the circumstance giving rise to such reductions
and of such Lender Party’s intention to claim compensation therefor.
 
SECTION 3.6. Taxes.  All payments by the Borrower of principal of, and interest
on, the Advances and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding, with
respect to each Lender Party, taxes imposed on or measured by such Lender
Party’s net income or receipts and franchise taxes imposed in lieu of net income
taxes or taxes on receipts, by the jurisdiction under the laws of which such
Lender Party is organized or any political subdivision thereof or the
jurisdiction of such Lender Party’s Lending Office or any political subdivision
thereof or any other jurisdiction unless such net income taxes are imposed
solely as a result of the Borrower’s activities in such other jurisdiction, and
any taxes imposed under FATCA (such non-excluded items being called
“Taxes”).  In the event that any withholding or deduction from any payment to be
made by the Borrower hereunder is required in respect of any Taxes pursuant to
any applicable law, rule or regulation, then the Borrower will:
 
 (a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
 (b) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and
 
 (c) pay to the Administrative Agent for the account of the Lender Parties such
additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender Party will equal the full amount such Lender
Party would have received had no such withholding or deduction been required.
 
Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender Party with respect to any payment received by the Administrative
Agent or such Lender Party hereunder, the Administrative Agent or such Lender
Party may pay such Taxes and the Borrower will promptly pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had no such Taxes been asserted.
 
Any Lender Party claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender Party, be otherwise disadvantageous to
such Lender Party.
 
                                                                   
34 

--------------------------------------------------------------------------------

 
 
 
If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lender Parties, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lender Parties for any incremental
withholding Taxes, interest or penalties that may become payable by any Lender
Party as a result of any such failure (so long as such amount did not become
payable as a result of the failure of such Lender Party to provide timely notice
to the Borrower of the assertion of a liability related to the payment of
Taxes).  For purposes of this Section 3.6, a distribution hereunder by the
Administrative Agent or any Lender Party to or for the account of any Lender
Party shall be deemed a payment by the Borrower.
 
If any Lender Party is entitled to any refund, credit, deduction or other
reduction in tax by reason of any payment made by the Borrower in respect of any
tax under this Section 3.6 or by reason of any payment made by the Borrower
pursuant to Section 3.3, such Lender Party shall use reasonable efforts to
obtain such refund, credit, deduction or other reduction and, promptly after
receipt thereof, will pay to the Borrower such amount (plus any interest
received by such Lender Party in connection with such refund, credit, deduction
or reduction) as is equal to the net after-tax value to such Lender Party of
such part of such refund, credit, deduction or reduction as such Lender Party
reasonably determines is allocable to such tax or such payment (less
out-of-pocket expenses incurred by such Lender Party), provided that no Lender
Party shall be obligated to disclose to the Borrower any information regarding
its tax affairs or tax computations.
 
Each Lender Party (and each Participant) agrees with the Borrower and the
Administrative Agent that it will (i) in the case of a Lender Party or a
Participant that is organized under the laws of a jurisdiction other than the
United States (a) provide to the Administrative Agent and the Borrower an
appropriately executed copy of Internal Revenue Service Form W-8ECI certifying
that any payments made to or for the benefit of such Lender Party or such
Participant are effectively connected with a trade or business in the United
States (or, alternatively, an Internal Revenue Service Form W-8BEN claiming the
benefits of a tax treaty, but only if the applicable treaty described in such
form provides for a complete exemption from U.S. federal income tax
withholding), or any successor form, on or prior to the date hereof (or, in the
case of any assignee as provided for in Section 11.11.1 or Participant, on or
prior to the date of the relevant assignment or participation) in each case
attached to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify
the Administrative Agent and the Borrower if the certifications made on any form
provided pursuant to this paragraph are no longer accurate and true in all
material respects and (c) provide such other tax forms or other documents as
shall be prescribed by applicable law, if any, or as otherwise reasonably
requested, to demonstrate, to the extent applicable, that payments to such
Lender Party (or Participant) hereunder are exempt from withholding under FATCA,
and (ii) in all cases, provide such forms, certificates or other documents, as
and when reasonably requested by the Borrower, necessary to claim any applicable
exemption from, or reduction of, Taxes or any payments made to or for benefit of
such Lender Party or such Participant, provided that the Lender Party or
Participant is legally able to deliver such forms, certificates or other
documents.  For any period with respect to which a Lender Party (or Participant)
has failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an assignee as
provided for in Section 11.11.1, would be the date on which the original
assignor was required to provide such form) or if such form otherwise is not
required hereunder) such Lender Party (or Participant) shall not be entitled to
the benefits of this Section 3.6 with respect to Taxes imposed by reason of such
failure.
 
SECTION 3.7. Reserve Costs.  Without in any way limiting the Borrower’s
obligations under Section 3.3, the Borrower shall pay to each Lender on the last
day of each Interest Period of each LIBO Rate Advance, so long as the relevant
Lending Office of such Lender is required to maintain reserves against
“Eurocurrency liabilities” under Regulation D of the F.R.S. Board, upon notice
from such Lender,
 

                                                                     
35 

--------------------------------------------------------------------------------

 
 
an additional amount equal to the product of the following for each LIBO Rate
Advance for each day during such Interest Period:
 
(i) the principal amount of such LIBO Rate Advance outstanding on such day; and
 
(ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such LIBO Rate Advance for
such Interest Period as provided in this Agreement (less the Applicable Margin
applicable to LIBO Rate Advances and the Applicable Percentage) and the
denominator of which is one minus any increase after the Effective Date in the
effective rate (expressed as a decimal) at which such reserve requirements are
imposed on such Lender minus (y) such numerator; and
 
(iii) 1/360.
 
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
 
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
 
SECTION 3.8. Replacement Lenders, etc.  If the Borrower shall be required to
make any payment to any Lender pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender Party of such required payment to (a)
terminate such Lender Party’s Revolving Credit Commitment (whereupon the Ratable
Shares of each other Lender Party shall automatically be adjusted to an amount
equal to each such Lender Party’s ratable share of the remaining Revolving
Credit Commitments), and such Lender Party’s right to receive any facility fee
accruing after such termination, (b) prepay the affected portion of such Lender
Party’s Advances in full, together with accrued interest thereon through the
date of such prepayment (provided that the Borrower shall not prepay any such
Lender Party pursuant to this clause (b) without replacing such Lender Party
pursuant to the following clause (c) until a 30-day period shall have elapsed
during which the Borrower and the Agents shall have attempted in good faith to
replace such Lender Party), and/or (c) replace such Lender Party with another
financial institution reasonably acceptable to the Agents, provided that (i)
each such assignment shall be either an assignment of all of the rights and
obligations of the assigning Lender Party under this Agreement or an assignment
of a portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender Party under this Agreement and (ii) no
Lender Party shall be obligated to make any such assignment as a result of a
demand by the Borrower pursuant to this Section unless and until such Lender
Party shall have received one or more payments from either the Borrower or one
or more assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender Party,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender Party under this
Agreement.  Each Lender Party represents and warrants to the Borrower that, as
of the date of this Agreement (or, with respect to any Lender Party not a party
hereto on the date hereof, on the date that such Lender Party
 

                                                                     
36 

--------------------------------------------------------------------------------

 


becomes a party hereto), there is no existing treaty, law, regulation,
regulatory requirement, interpretation, directive, guideline, decision or
request pursuant to which such Lender Party would be entitled to request any
payments under any of Sections 3.3, 3.4, 3.5, 3.6 and 3.7 to or for account of
such Lender Party.
 
SECTION 3.9. Setoff.  Upon the occurrence and during continuance of an Event of
Default or Prepayment Event, each Lender Party shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender Party; provided that any such appropriation and application shall be
subject to the provisions of Section 2.12; provided, further, that in the event
that any Defaulting Lender exercises any such right of setoff, (x) all amounts
so set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15(e) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks, the Swing Line Bank and the Lenders and (y) the Defaulting Lender
will provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender Party agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender Party; provided that the failure to give such notice shall not
affect the validity of such setoff and application.  The rights of each Lender
Party under this Section are in addition to other rights and remedies (including
other rights of setoff under applicable law or otherwise) which such Lender
Party may have.
 
SECTION 3.10. Use of Proceeds.  The Borrower shall apply the proceeds of each
Borrowing in accordance with the third recital; without limiting the foregoing,
no proceeds of any Advance will be used to acquire any equity security of a
class which is registered pursuant to Section 12 of the Securities Exchange Act
of 1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.
 
ARTICLE IV
 
CONDITIONS TO BORROWING
 
SECTION 4.1. Effectiveness.  The obligations of the Lender Parties to fund any
Borrowing or to issue any Letter of Credit shall be effective on and as of the
first date (the “Closing Date”) on which each of the conditions precedent set
forth in this Section 4.1 shall have been satisfied.
 
(a)           Resolutions, etc.  The Administrative Agent shall have received
from the Borrower:
 
(i)           a certificate, dated the Closing Date, of its Secretary or
Assistant Secretary as to the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document
and as to the truth and completeness of the attached:
 
(x)  resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and
 
(y)  Organic Documents of the Borrower,
 
and upon which certificate each Lender Party may conclusively rely until it
shall have received a further certificate of the Secretary of the Borrower
canceling or amending such prior certificate; and
 

                                                                   
37 

--------------------------------------------------------------------------------

 



(ii)           a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the Borrower.
 
(b)           Delivery of Notes.  The Administrative Agent shall have received,
for the account of the respective Lenders, the Notes requested by Lenders
pursuant to Section 2.13 at least five Business Days prior to the Closing Date,
duly executed and delivered by the Borrower.
 
(c)           Opinions of Counsel.  The Administrative Agent shall have received
opinions, dated the Closing Date and addressed to the Agents and each Lender
Party, from:
 
(i)           Fried, Frank, Harris, Shriver & Jacobson LLP, counsel to the
Borrower, as to New York Law, in a form reasonably satisfactory to the
Administrative Agent; and
 
(ii)           Watson, Farley & Williams LLP, counsel to the Borrower, as to
Liberian Law, in a form reasonably satisfactory to the Administrative Agent.
 
(d)           Closing Fees, Expenses, etc.  The Administrative Agent shall have
received for its own account, or for the account of each Lender Party, as the
case may be, all fees that the Borrower shall have agreed in writing to pay to
the Administrative Agent (whether for its own account or for account of any of
the Lender Parties) and all invoiced expenses of the Administrative Agent
(including the agreed fees and expenses of counsel to the Administrative Agent)
on or prior to the Closing Date.
 
(e)           Know your Customer. Each Lender shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act to the extent
reasonably requested by such Lender at least five Business Days prior to the
Closing Date.
 
(f)           Payment Under the Existing Credit Facility. The Borrower shall,
substantially simultaneously with the occurrence of the Closing Date (and in any
event no later than the close of business on the Closing Date), pay all of the
accrued fees and interest under the Existing Credit Facility, and each of the
Lenders that is a party to the Existing Credit Facility hereby waives, upon
execution of this Agreement, any notice required by said credit facility
relating to such payments thereunder.
 
SECTION 4.2. All Borrowings and Issuances.  The obligation of each Lender to
fund any Advance on the occasion of any Borrowing (including the initial
Borrowing) (other than (x) a Swing Line Advance made by a Lender pursuant to
Section 2.2(b) or (y) an Advance made by any Issuing Bank or any Lender pursuant
to Section 2.3(c)) and the obligation of any Issuing Bank to Issue a Letter of
Credit shall be subject to the satisfaction of each of the conditions precedent
set forth in this Section 4.2.
 
(a)           Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any Borrowing or Issuance the following statements shall
be true and correct:
 
(i)           the representations and warranties set forth in Article V
(excluding, however, those contained in Sections 5.9, 5.10 and 5.12) shall be
true and correct in all material respects except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct, with the same effect as if then made; and
 
(ii)           no Default and no Prepayment Event and no event which (with
notice or lapse of time or both) would become a Prepayment Event shall have then
occurred and be continuing.
 
(b)           Request.  The Administrative Agent shall have received a Notice of
Revolving Credit Borrowing, Notice of Swing Line Borrowing or a Notice of
Issuance, as applicable.  Each of the delivery of a Notice of Revolving Credit
Borrowing, Notice of Swing Line Borrowing or a Notice of Issuance, as
 

                                                                   
38 

--------------------------------------------------------------------------------

 


applicable, and the acceptance by the Borrower of the proceeds of such Borrowing
or Issuance shall constitute a representation and warranty by the Borrower that
on the date of such Borrowing or Issuance (both immediately before and after
giving effect to such Borrowing or Issuance and the application of the proceeds
thereof) the statements made in Section 4.2(a) are true and correct.
 
SECTION 4.3. Determinations Under Section 4.1.  For purposes of determining
compliance with the conditions specified in Section 4.1, each Lender Party shall
be deemed to have consented to, approved or accepted or to be satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lender Parties unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender Party prior to the date
that the Borrower, by notice to the Lender Parties, designates as the proposed
Closing Date, specifying its objection thereto.  The Administrative Agent shall
promptly notify the Lender Parties of the occurrence of the Closing Date.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lender Parties and the Administrative Agent to enter into this
Agreement, to make Advances and to Issue Letters of Credit hereunder, the
Borrower represents and warrants to the Administrative Agent and each Lender
Party as set forth in this Article V as of the Closing Date and, except with
respect to the representations and warranties in Sections 5.9, 5.10 and 5.12, as
of the date of each Borrowing and Issuance after the Closing Date.
 
SECTION 5.1. Organization, etc.  The Borrower and each of the Principal
Subsidiaries is a corporation validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.
 
SECTION 5.2. Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:
 
 (a) contravene the Borrower’s Organic Documents;
 
 (b) contravene any law or governmental regulation of any Applicable
Jurisdiction except as would not reasonably be expected to result in a Material
Adverse Effect;
 
 (c) contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;
 
 (d) contravene any contractual restriction binding on the Borrower or any of
its property except as would not reasonably be expected to result in a Material
Adverse Effect; or
 
 (e) result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.
 

                                                                   
39 

--------------------------------------------------------------------------------

 
 
SECTION 5.3. Government Approval, Regulation, etc.  No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Closing Date that have been obtained or actions not required to be taken
on or prior to the Closing Date that have been taken).  Each of the Borrower and
each Principal Subsidiary holds all governmental licenses, permits and other
approvals required to conduct its business as conducted by it on the Closing
Date, except to the extent the failure to hold any such licenses, permits or
other approvals would not have a Material Adverse Effect.
 
SECTION 5.4. Compliance with Environmental Laws.  The Borrower and each
Principal Subsidiary is in compliance with all applicable Environmental Laws,
except to the extent that the failure to so comply would not have a Material
Adverse Effect.
 
SECTION 5.5. Validity, etc.  This Agreement constitutes, and the Notes will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.
 
SECTION 5.6. Financial Information.  The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2012, and the related
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to the Administrative Agent
and each Lender Party, have been prepared in accordance with GAAP, and present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at December 31, 2012 and the results of their
operations for the Fiscal Year then ended. Since December 31, 2012 there has
been no material adverse change in the business, operations or financial
condition of the Borrower and its Subsidiaries taken as a whole.
 
SECTION 5.7. No Default, Event of Default or Prepayment Event.  No Default,
Event of Default or Prepayment Event has occurred and is continuing.
 
SECTION 5.8. Litigation.  There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Principal Subsidiary, that (i) except as set forth in filings
made by the Borrower with the Securities and Exchange Commission, in the
Borrower’s reasonable opinion might reasonably be expected to materially
adversely affect the business, operations or financial condition of the Borrower
and its Subsidiaries (taken as a whole) (collectively, “Material Litigation”) or
(ii) purports to affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated hereby.
 
SECTION 5.9. Vessels.  Each Vessel is
 
 (a) legally and beneficially owned by the Borrower or a Principal Subsidiary,
 
 (b) registered in the name of the Borrower or such Principal Subsidiary under
the flag identified in Item 5.9(b) of the Disclosure Schedule, except to the
extent that a Vessel was acquired after the Effective Date,
 
 (c) classed as required by Section 6.1.4(b),
 
 (d) free of all recorded Liens, other than Liens permitted by Section 6.2.3,
 

 
40 

--------------------------------------------------------------------------------

 


 (e) insured against loss or damage in compliance with Section 6.1.5, and
 
 (f) chartered exclusively to or operated exclusively by the Borrower or one of
the Borrower’s wholly-owned Subsidiaries, except as otherwise permitted pursuant
to Section 6.1.4.
 
SECTION 5.10. Subsidiaries.  The Borrower has no Existing Principal Subsidiaries
on the Effective Date, except those Existing Principal Subsidiaries which are
identified in Item 5.10 of the Disclosure Schedule.  All Existing Principal
Subsidiaries are direct or indirect wholly-owned Subsidiaries of the Borrower,
except to the extent any such Existing Principal Subsidiary or an interest
therein has been sold in accordance with clause (b) of Section 6.2.7 or such
Existing Principal Subsidiary no longer owns a Vessel.
 
SECTION 5.11. Obligations rank pari passu.  The Obligations rank at least pari
passu in right of payment and in all other respects with all other unsecured
unsubordinated Indebtedness of the Borrower.
 
SECTION 5.12. No Filing, etc. Required.  No filing, recording or registration
and no payment of any stamp, registration or similar tax is necessary under the
laws of any Applicable Jurisdiction to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement or the
other Loan Documents (except for filings, recordings, registrations or payments
not required to be made on or prior to the Closing Date that have been made).
 
SECTION 5.13. No Immunity.  The Borrower is subject to civil and commercial law
with respect to the Obligations.  Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).
 
SECTION 5.14. Pension Plans.  To the extent that, at any time after the
Effective Date, there are any Pension Plans, no Pension Plan shall have been
terminated, and no contribution failure will have occurred with respect to any
Pension Plan, in each case which could (a) give rise to a Lien under section
302(f) of ERISA and (b) result in the incurrence by the Borrower or any member
of the Controlled Group of any material liability, fine or penalty.
 
SECTION 5.15. Investment Company Act.  The Borrower is not required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
SECTION 5.16. Regulation U.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Advances will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U.  Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.
 
SECTION 5.17. Accuracy of Information.  The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lender Parties in writing by or on
behalf of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature.  All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lender Parties in writing by or on behalf of the Borrower by its chief
financial officer, treasurer or corporate controller in connection with this
Agreement have been or will be prepared in good faith based
 

                                                                   
41 

--------------------------------------------------------------------------------

 


upon assumptions believed by the Borrower to be reasonable at the time made (it
being understood that such projections are subject to significant uncertainties
and contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realized).  All financial
and other information furnished to the Administrative Agent and the Lender
Parties in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller after the date of this Agreement
shall have been prepared by the Borrower in good faith.
 
SECTION 5.18. Compliance with Laws
 
.  The Borrower is in compliance with all applicable laws, rules, regulations
and orders, except to the extent that the failure to so comply does not and
could not reasonably be expected to have a Material Adverse Effect, which
compliance includes compliance with all anti-money laundering and anti-corrupt
practices laws and regulations applicable to the Borrower, including by not
making or causing to be made any offer, gift or payment, consideration or
benefit of any kind to anyone, either directly or indirectly, as an inducement
or reward for the award or execution of this agreement or the performance of any
of the transactions contemplated hereby and/or thereby to the extent the same
would be in contravention of such applicable laws and regulations.
 
SECTION 5.19. Sanctions
 
.  The Borrower does not knowingly enter into, with any Person or body of
Persons, transactions prohibited by any sanction imposed by the United Nations
Security Council, Her Majesty’s Treasury, the European Union and/or the United
States.
 
ARTICLE VI
 
COVENANTS
 
SECTION 6.1. Affirmative Covenants.  The Borrower agrees with the Administrative
Agent and each Lender Party that, until all Commitments have terminated and all
Obligations have been paid in full, the Borrower will perform the obligations
set forth in this Section 6.1.
 
SECTION 6.1.1. Financial Information, Reports, Notices, etc.  The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent (with
sufficient copies for distribution to each Lender Party) the following financial
statements, reports, notices and information:
 
 (a) as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy
of the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the Securities and Exchange Commission for such Fiscal Quarter,
containing unaudited consolidated financial statements of the Borrower for such
Fiscal Quarter (including a balance sheet and profit and loss statement)
prepared in accordance with GAAP, subject to normal year-end audit adjustments;
 
 (b) as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the Securities and
Exchange Commission for such Fiscal Year, containing audited consolidated
financial statements of the Borrower for such Fiscal Year prepared in accordance
with GAAP (including a balance sheet and profit and loss statement) and audited
by PricewaterhouseCoopers LLP or another firm of independent public accountants
of similar standing;
 

                                                                   
42 

--------------------------------------------------------------------------------

 


 (c) together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 6.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Administrative Agent);
 
 (d) as soon as possible after the occurrence of a Default or Prepayment Event,
a statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;
 
 (e) as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;
 
 (f) promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to all holders of each security issued by the Borrower, and
all registration statements which the Borrower or any of its Subsidiaries files
with the Securities and Exchange Commission or any national securities exchange;
 
 (g) such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender Party
through the Administrative Agent may from time to time reasonably request;
 
provided that information required to be furnished to the Administrative Agent
under subsections (a) through (f) of this Section 6.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the website of the U.S.
Securities and Exchange Commission at http://www.sec.gov; provided, however,
that the Borrower shall as soon as reasonably practicable notify the
Administrative Agent when such information required to be furnished to the
Administrative Agent under subsections (c) and (d) of this Section 6.1.1 is made
available free of charge on one of the websites listed in the preceding proviso.
 
SECTION 6.1.2. Approvals and Other Consents.  The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) except to
the extent that failure to obtain (or cause to be obtained) such governmental
licenses, authorizations, consents, permits and approvals would not be expected
to have a Material Adverse Effect, the operation of each Vessel in compliance
with all applicable laws.
 
SECTION 6.1.3. Compliance with Laws, etc.  The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):
 
 (a) in the case of each of the Borrower and the Principal Subsidiaries, the
maintenance and preservation of its corporate existence (subject to the
provisions of Section 6.2.6);
 

                                                              
43 

--------------------------------------------------------------------------------

 



 (b) in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;
 
 (c) the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon it or upon its property, except to the
extent being diligently contested in good faith by appropriate proceedings;
 
 (d) compliance with all applicable Environmental Laws; and
 
 (e) compliance with all anti-money laundering and anti-corrupt practices laws
and regulations applicable to the Borrower, including by not making or causing
to be made any offer, gift or payment, consideration or benefit of any kind to
anyone, either directly or indirectly, as an inducement or reward for the
performance of any of the transactions contemplated by this agreement to the
extent the same would be in contravention of such applicable laws.
 
SECTION 6.1.4. Vessels.  The Borrower will (or will cause the applicable
Principal Subsidiary to):
 
 (a) cause each Vessel to be chartered exclusively to or operated exclusively by
the Borrower or one of the Borrower’s wholly-owned Subsidiaries, provided that
the Borrower or such Subsidiary may charter out (i) any Vessels representing not
more than 25% of the berths of all Vessels to entities other than the Borrower
and the Borrower’s wholly-owned Subsidiaries and (ii) any Vessel for a time
charter not to exceed one year in duration; and
 
 (b) cause each Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing.
 
SECTION 6.1.5. Insurance.  The Borrower will, or will cause one or more of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender
Party) at reasonable intervals a certificate of a senior officer of the Borrower
setting forth the nature and extent of all insurance maintained by the Borrower
and the Subsidiaries and certifying as to compliance with this Section.
 
SECTION 6.1.6. Books and Records.  The Borrower will, and will cause each of its
Principal Subsidiaries to, keep books and records that accurately reflect all of
its business affairs and transactions and permit the Administrative Agent and
each Lender Party or any of their respective representatives, at reasonable
times and intervals, to visit each of its offices, to discuss its financial
matters with its officers and to examine any of its books or other corporate
records.
 
SECTION 6.2. Negative Covenants.  The Borrower agrees with the Administrative
Agent and each Lender Party that, until all Commitments have terminated and all
Obligations have been paid and performed in full, the Borrower will perform the
obligations set forth in this Section 6.2.
 
SECTION 6.2.1. Business Activities.  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any principal business activity other than
those engaged in by the Borrower and its Subsidiaries on the date hereof and
other business activities reasonably related thereto.
 

                                                                  
44 

--------------------------------------------------------------------------------

 
 
SECTION 6.2.2. Indebtedness.  The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:
 
 (a) Indebtedness secured by Liens of the type described in Section 6.2.3;
 
 (b) Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;
 
 (c) Indebtedness incurred to finance, refinance or refund the cost (including
the cost of construction) of assets acquired after the Effective Date;
 
 (d) Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 6.2.3(c), at
any one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such Indebtedness, as applicable) (x) 3.5% of the total assets of the Borrower
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter and (y) $450,000,000;
and
 
 (e) Existing Debt.
 
SECTION 6.2.3. Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:
 
 (a) Liens on the Vessel BRILLIANCE OF THE SEAS existing as of the Effective
Date and securing the Existing Debt (and any Lien on BRILLIANCE OF THE SEAS
securing any refinancing of the Existing Debt, so long as such Vessel was
subject to a Lien securing the Indebtedness being refinanced immediately prior
to such refinancing);
 
 (b) Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;
 
 (c) in addition to other Liens permitted under this Section 6.2.3, Liens
securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 6.2.2(d), at any
one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such indebtedness, as applicable) (x) 3.5% of the total assets of the Borrower
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter and (y) $450,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such Indebtedness (determined at
the time of the creation of such Lien) shall not exceed two times the aggregate
principal amount of such Indebtedness (and for purposes of this clause (c),
 

                                                                  
45 

--------------------------------------------------------------------------------

 


the fair market value of any assets shall be determined by (i) in the case of
any Vessel, by an Approved Appraiser selected by the Borrower and (ii) in the
case of any other assets, by an officer of the Borrower or by the board of
directors of the Borrower);
 
 (d) Liens on assets acquired after the Effective Date by the Borrower or any of
its Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;
 
 (e) Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;
 
 (f) Liens securing Government-related Obligations;
 
 (g) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;
 
 (h) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;
 
 (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits;
 
 (j) Liens for current crew’s wages and salvage;
 
 (k) Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings; and
 
 (l) Liens on Vessels that:
 
 (i) secure obligations covered (or reasonably expected to be covered) by
insurance;
 
 (ii) were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
 
 (iii) were incurred in connection with work to such Vessel that is required to
be performed pursuant to applicable law, rule, regulation or order;
 
provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;
 

                                                                  
46 

--------------------------------------------------------------------------------

 


 (m)            normal and customary rights of setoff upon deposits of cash or
other Liens originating solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of setoff or similar rights in
favor of banks or other depository institutions;
 
 (n) Liens in respect of rights of setoff, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business; and
 
 (o) Liens on cash collateral required to be provided by the Borrower pursuant
to Section 2.15(a).
 
SECTION 6.2.4. Financial Condition.  The Borrower will not permit:
 
 (a) Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to
be greater than 0.625 to 1.
 
 (b) Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of
any Fiscal Quarter.
 
 (c) Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on January
1, 2007 and ending on the last day of the Fiscal Quarter most recently ended
(treated for these purposes as a single accounting period, but in any event
excluding any Fiscal Quarters for which the Borrower and its Subsidiaries have a
consolidated net loss).
 
SECTION 6.2.5. Investments.  The Borrower will not permit any of the Principal
Subsidiaries to make, incur, assume or suffer to exist any Investment in any
other Person other than
 
 (a) the Borrower or any direct or indirect wholly owned Subsidiary of the
Borrower; and
 
 (b) other Investments by the Principal Subsidiaries in an aggregate amount not
to exceed $50,000,000 at any time outstanding.
 
SECTION 6.2.6. Consolidation, Merger, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person except:
 
 (a) any such Subsidiary may (i) liquidate or dissolve voluntarily, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 6.2.7; and
 
 (b) so long as no Event of Default or Prepayment Event has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may merge into any other Person, or any other Person may merge
into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:
 

                                                                  
47 

--------------------------------------------------------------------------------

 


(i) after giving effect thereto, the Stockholders’ Equity of the Borrower and
its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and
 
(ii) in the case of a merger involving the Borrower where the Borrower is not
the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents.
 
SECTION 6.2.7. Asset Dispositions, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, any material
asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
 
 (a) sales of assets (including, without limitation, Vessels) so long as at the
time of any such sale:
 
(i) the aggregate net book value of all such assets sold during each fiscal year
does not exceed an amount equal to the greater of (x) 7.5% of Stockholders’
Equity as at the end of the last Fiscal Quarter, and (y) $400,000,000; and
 
(ii) to the extent any asset has a fair market value in excess of $50,000,000
the Borrower or Subsidiary selling such asset receives consideration therefor at
least equal to the fair market value thereof (as determined in good faith by (x)
in the case of any Vessel, the board of directors of the Borrower and (y) in the
case of any other asset, an officer of the Borrower or its board of directors);
 
 (b) sales of capital stock of any Principal Subsidiary of the Borrower so long
as a sale of all of the assets of such Subsidiary would be permitted under the
foregoing clause (a);
 
 (c) sales of capital stock of any Subsidiary other than a Principal Subsidiary;
 
 (d) sales of other assets in the ordinary course of business; and
 
 (e) sales of assets between or among the Borrower and Subsidiaries of the
Borrower.
 
SECTION 6.2.8. Transactions with Affiliates.  The Borrower will not, and will
not permit any of the Principal Subsidiaries to, enter into, or cause, suffer or
permit to exist any arrangement or contract with any of its Affiliates (other
than arrangements or contracts among the Borrower and its Subsidiaries and among
the Borrower’s Subsidiaries) unless such arrangement or contract is on an
arms’-length basis, provided that, to the extent that the aggregate fair value
of the goods furnished or to be furnished or the services performed or to be
performed under all such contracts or arrangements in any one Fiscal Year does
not exceed $50,000,000, such contracts or arrangements shall not be subject to
this Section 6.2.8.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
SECTION 7.1. Listing of Events of Default.  Each of the following events or
occurrences described in this Section 7.1 shall constitute an “Event of
Default”.
 

                                                                  
48 

--------------------------------------------------------------------------------

 


SECTION 7.1.1. Non-Payment of Obligations.  The Borrower shall default in the
payment when due of any principal of or interest on any Advance, any facility
fee, any Letter of Credit commission or the agency fee provided for in Section
10.11, provided that, in the case of any default in the payment of any interest
on any Advance or of any facility fee or commission, such default shall continue
unremedied for a period of at least two Business Days after notice thereof shall
have been given to the Borrower by any Lender Party; and provided further that,
in the case of any default in the payment of such agency fee, such default shall
continue unremedied for a period of at least ten days after notice thereof shall
have been given to the Borrower by the Administrative Agent.
 
SECTION 7.1.2. Breach of Warranty.  Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article IV) is or shall be incorrect in any material
respect when made.
 
SECTION 7.1.3. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 6.2.4 and the obligations referred to in Section
7.1.1) and such default shall continue unremedied for a period of five days
after notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender Party (or, if (a) such default is capable of being remedied
within 30 days (commencing on the first day following such five-day period) and
(b) the Borrower is actively seeking to remedy the same during such period, such
default shall continue unremedied for at least 35 days after such notice to the
Borrower).
 
SECTION 7.1.4. Default on Other Indebtedness.  The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $50,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity (other than as a result of any sale or other disposition of
any property or assets under the terms of such Indebtedness); or any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness).  For purposes of determining Indebtedness for any Hedging
Instrument, the principal amount of the obligations under any such instrument at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Principal Subsidiary would be required to
pay if such instrument were terminated at such time.
 
SECTION 7.1.5. Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan:
 
 (a) Any termination of a Pension Plan by the Borrower, any member of its
Controlled Group or any other Person if, as a result of such termination, the
Borrower or any such member could be required to make a contribution to such
Pension Plan, or could reasonably expect to incur a liability or obligation to
such Pension Plan, in excess of $50,000,000; or
 

                                                              
49 

--------------------------------------------------------------------------------

 


 (b) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA.
 
and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party (or, if (a) such default is capable of
being remedied within 15 days (commencing on the first day of such
five-Business-Day period) and (b) the Borrower is actively seeking to remedy the
same during such period, such default shall continue unremedied for at least 15
days).
 
SECTION 7.1.6. Bankruptcy, Insolvency, etc.  The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:
 
 (a) generally fail to pay, or admit in writing its inability to pay, its debts
as they become due;
 
 (b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;
 
 (c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 30
days, provided that in the case of such an event in respect of the Borrower, the
Borrower hereby expressly authorizes the Administrative Agent and each Lender
Party to appear in any court conducting any relevant proceeding during such
30-day period to preserve, protect and defend their respective rights under the
Loan Documents;
 
 (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 30 days undismissed, provided that the Borrower hereby expressly
authorizes the Administrative Agent and each Lender Party to appear in any court
conducting any such case or proceeding during such 30-day period to preserve,
protect and defend their respective rights under the Loan Documents; or
 
 (e) take any corporate action authorizing, or in furtherance of, any of the
foregoing.
 
SECTION 7.1.7. Ownership of Principal Subsidiaries.  Except as a result of a
disposition permitted pursuant to clauses (a) or (b) of Section 6.2.7, the
Borrower shall cease to own beneficially and of record all of the capital stock
of each Existing Principal Subsidiary.
 
SECTION 7.2. Action if Bankruptcy.  If any Event of Default described in clauses
(b) through (d) of Section 7.1.6 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Advances and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand, provided that the foregoing shall not relieve any
Lender of its obligation to make Advances pursuant to Section 2.2(b) or Section
2.3(c).
 

                                                                    
50 

--------------------------------------------------------------------------------

 


SECTION 7.3. Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 7.1.6
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare all of the
outstanding principal amount of the Advances and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Advances and other Obligations shall be
and become immediately due and payable, without further notice, demand or
presentment, and/or, as the case may be, the Commitments shall terminate,
provided that the foregoing shall not relieve any Lender of its obligation to
make Advances pursuant to Section 2.2(b) or Section 2.3(c).
 
ARTICLE VIII
 
PREPAYMENT EVENTS
 
SECTION 8.1. Listing of Prepayment Events.  Each of the following events or
occurrences described in this Section 8.1 shall constitute a “Prepayment Event”.
 
SECTION 8.1.1. Change in Ownership.  Any Person other than a member of the
Existing Group (a “New Shareholder”) shall acquire (whether through legal or
beneficial ownership of capital stock, by contract or otherwise), directly or
indirectly, effective control over more than 33% of the Voting Stock and:
 
 (a) the members of the Existing Group have (whether through legal or beneficial
ownership of capital stock, by contract or otherwise) in the aggregate, directly
or indirectly, effective control over fewer shares of Voting Stock than does
such New Shareholder; and
 
 (b) the members of the Existing Group do not collectively have (whether through
legal or beneficial ownership of capital stock, by contract or otherwise) the
right to elect, or to designate for election, at least a majority of the Board
of Directors of the Borrower.
 
SECTION 8.1.2. Change in Board.  During any period of 24 consecutive months, a
majority of the Board of Directors of the Borrower shall no longer be composed
of individuals:
 
 (a) who were members of said Board on the first day of such period; or
 
 (b) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board who were members of said Board on
the first day of such period; or
 
 (c) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board referred to in the foregoing
clauses (a) and (b).
 
SECTION 8.1.3. Unenforceability.  Any Loan Document shall cease to be the
legally valid, binding and enforceable obligation of the Borrower (in each case,
other than with respect to provisions of any Loan Document (i) identified as
unenforceable in  the opinion of the Borrower’s counsel delivered pursuant to
Section 4.1(c)(i) or (ii) that a court of competent jurisdiction has determined
are not material) and such event shall continue unremedied for 15 days after
notice thereof has been given to the Borrower by any Lender Party.
 

                                                                    
51 

--------------------------------------------------------------------------------

 


SECTION 8.1.4. Approvals.  Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.
 
SECTION 8.1.5. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Section 6.2.4.
 
SECTION 8.1.6. Judgments.  Any judgment or order for the payment of money in
excess of $50,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:
 
 (a) enforcement proceedings in respect of any material assets of the Borrower
or such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five
Business Days after the commencement of such enforcement proceedings; or
 
 (b) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.
 
SECTION 8.1.7. Condemnation, etc.  Any Vessel or Vessels shall be condemned or
otherwise taken under color of law and the same shall continue unremedied for at
least 20 days, unless such condemnation or other taking would not have a
Material Adverse Effect.
 
SECTION 8.1.8. Arrest.  Any Vessel or Vessels shall be arrested and the same
shall continue unremedied for at least 20 days, unless such arrest would not
have a Material Adverse Effect.
 
SECTION 8.2. Mandatory Prepayment.  If any Prepayment Event shall occur and be
continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower (a) require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Advances
and all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of each Advance and all accrued and unpaid interest thereon
and all other Obligations) and (b) terminate the Commitments (if not theretofore
terminated), provided that the foregoing shall not relieve any Lender of its
obligation to make Advances pursuant to Section 2.2(b) or Section 2.3(c).
 
ARTICLE IX
 
ACTIONS IN RESPECT OF THE LETTERS OF CREDIT
 
SECTION 9.1.1. Actions in Respect of the Letters of Credit.  If any Commitment
Termination Event shall have occurred and be continuing, the Administrative
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in Section 7.3
or 8.2 or otherwise, make demand upon the Borrower to, and forthwith upon such
demand the Borrower will, (a) pay to the Administrative Agent on behalf of the
Lender Parties in same day funds at the Administrative Agent’s office designated
in such demand, for deposit in the L/C Cash Collateral Account, an amount equal
to the aggregate Available Amount of all Letters of Credit then outstanding or
(b) make such other arrangements in respect of the outstanding Letters of Credit
as shall be acceptable to the Required Lenders and not more disadvantageous to
the Borrower than clause (a); provided, however, that if any Event of Default
described in clauses (b) through (d) of Section 7.1.6 shall
 

                                                                    
52 

--------------------------------------------------------------------------------

 


occur with respect to the Borrower, an amount equal to the aggregate Available
Amount of all outstanding Letters of Credit shall be immediately due and payable
to the Administrative Agent for the account of the Lender Parties without notice
to or demand upon the Borrower, which are expressly waived by the Borrower, to
be held in the L/C Cash Collateral Account.  If at any time a Commitment
Termination Event is continuing the Administrative Agent determines that any
funds held in the L/C Cash Collateral Account are subject to any right or claim
of any Person other than the Administrative Agent and the Lender Parties or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent determines to be free and clear of any such right and
claim.  Upon the drawing of any Letter of Credit, to the extent funds are on
deposit in the L/C Cash Collateral Account, such funds shall be applied to
reimburse the Issuing Banks to the extent permitted by applicable law.  After
all such Letters of Credit shall have expired or been fully drawn upon and all
other obligations of the Borrower hereunder and under the Notes shall have been
paid in full, the balance, if any, in such L/C Cash Collateral Account shall be
returned to the Borrower.
 
ARTICLE X
 
THE AGENTS
 
SECTION 10.1. Actions.  Each of the Lender Parties hereby irrevocably appoints
Nordea to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lender Parties,
and the Borrower shall not have rights as a third-party beneficiary of any of
such provisions.  It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
SECTION 10.2. Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender Party and may exercise the same as though it were not
the Administrative Agent, and the term “Lender Party” or “Lender Parties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lender Parties.
 
SECTION 10.3. Lender Indemnification.  (a) Each Lender hereby severally
indemnifies (which indemnity shall survive any termination of this Agreement)
the Administrative Agent (to the extent not reimbursed by the Borrower) from and
against such Lender’s Ratable Share of any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) that be incurred by or asserted or awarded against,
the Administrative Agent in any way relating to or arising out of this
Agreement, the Notes and any other Loan Document or any action taken or omitted
by the Administrative Agent under this Agreement, the Notes or any other Loan
Document;
 

                                                                     
53 

--------------------------------------------------------------------------------

 


provided that no Lender shall be liable for the payment of any portion of such
claims, damages, losses, liabilities and expenses which have resulted from the
Administrative Agent’s gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.  In the case of any
investigation, litigation or proceeding giving rise to any such indemnified
costs, this Section applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, any Lender or a third party.
 
(b)           Each Lender hereby severally indemnifies the Issuing Banks (to the
extent not promptly reimbursed by the Borrower) from and against such Lender’s
Ratable Share of any and all claims, damages, losses, liabilities and expenses
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any such Issuing Bank in any way relating to or arising out of
the Loan Documents or any action taken or omitted by such Issuing Bank hereunder
or in connection herewith; provided, however, that no Lender (in such capacity)
shall be liable for any portion of such claims, damages, losses, liabilities and
expenses resulting from such Issuing Bank’s gross negligence or willful
misconduct.
 
(c)           The failure of any Lender to reimburse the Administrative Agent or
any Issuing Bank promptly upon demand for its Ratable Share of any amount
required to be paid by the Lenders to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent or any Issuing Bank for its Ratable Share of
such amount, but no Lender shall be responsible for the failure of any other
Lender to reimburse the Administrative Agent or any Issuing Bank for such other
Lender’s Ratable Share of such amount.  Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 10.3 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the
Notes.  Each of the Administrative Agent and each Issuing Bank agrees to
promptly return to the Lenders their respective Ratable Shares of any amounts
paid under this Section 10.3 that are subsequently reimbursed by the Borrower.
 
SECTION 10.4. Exculpation.  (a) The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Event of Default or Prepayment Event has occurred and is
continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law; and
 

                                                                   
54 

--------------------------------------------------------------------------------

 


(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.1 and 7.3), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Event of Default or Prepayment Event unless and until notice describing such
Event of Default or Prepayment Event is given to the Administrative Agent in
writing by the Borrower, a Lender Party or an Issuing Bank.
 
(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 10.5. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Advance, or the
Issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the Issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  Nothing in this Section 10.5 shall
limit the exclusion for gross negligence or willful misconduct referred to in
Section 10.3.
 
SECTION 10.6. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a
 

                                                                      
55 

--------------------------------------------------------------------------------

 


final and non appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents, provided,
however, that the foregoing release of the Administrative Agent shall not apply
with respect to negligence or misconduct of any Affiliates, directors, officers
or employees of the Administrative Agent.
 
SECTION 10.7. Resignation of Administrative Agent.  (a) The Administrative Agent
may at any time give notice of its resignation to the Lender Parties and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower, to appoint a successor,
which shall be a commercial banking institution having a combined capital and
surplus of at least $500,000,000 (or the equivalent in other currencies).  If no
such successor shall have been so appointed by the Required Lenders with the
consent of the Borrower and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lender Parties, appoint a successor
Administrative Agent meeting the qualifications set forth above, subject to the
consent of such proposed successor Administrative Agent to such
appointment.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
 
(b)           Anything herein to the contrary notwithstanding, if at any time
the Required Lenders determine that the Person serving as Administrative Agent
is (without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders (determined after giving effect to Section 11.1) may by notice to the
Borrower and such Person remove such Person as Administrative Agent and, with
the consent of the Borrower, appoint a replacement Administrative Agent
hereunder.  Such removal will, to the fullest extent permitted by applicable
law, be effective on the earlier of (i) the date a replacement Administrative
Agent is appointed and (ii) the date 30 days after the giving of such notice by
the Required Lenders (regardless of whether a replacement Administrative Agent
has been appointed).
 
(c)  With effect from the Resignation Effective Date (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender Party directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Sections 11.3 and 11.4 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
 
SECTION 10.8. Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender Party acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender
 

                                                                   
56 

--------------------------------------------------------------------------------

 


Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
SECTION 10.9. No Other Duties.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, a Swing Line Bank or an Issuing Bank hereunder.
 
SECTION 10.10. Copies, etc.  The Administrative Agent shall give prompt notice
to each Lender Party of each notice or request required or permitted to be given
to the Administrative Agent by the Borrower pursuant to the terms of this
Agreement (unless concurrently delivered to the Lender Parties by the
Borrower).  The Administrative Agent will distribute to each Lender Party each
document or instrument received for its account and copies of all other
communications received by the Administrative Agent from the Borrower for
distribution to the Lender Parties by the Administrative Agent in accordance
with the terms of this Agreement.
 
SECTION 10.11. Agency Fee.  The Borrower agrees to pay to the Administrative
Agent for its own account an annual agency fee in an amount, and at such times,
heretofore agreed to in writing between the Borrower and the Administrative
Agent.
 
ARTICLE XI
 
MISCELLANEOUS PROVISIONS
 
SECTION 11.1.   Waivers, Amendments, etc.  The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders; provided that no such amendment,
modification or waiver which would:
 
 (a) modify any requirement hereunder that any particular action be taken by all
the Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;
 
 (b) modify this Section 11.1 or change the definition of “Required Lenders”
shall be made without the consent of each Lender;
 
 (c) increase the Commitment(s) of any Lender, reduce any fees described in
Section 2.4 payable to any Lender or extend the Termination Date with respect to
any Lender shall be made without the consent of such Lender;
 
 (d) extend the due date for, or reduce the amount of, any scheduled repayment
or prepayment of principal of or interest on any Advance or fees (or reduce the
principal amount of or rate of interest on any Advance) applicable to any Lender
shall be made without the consent of such Lender;
 
 (e) affect adversely the interests, rights or obligations of the Administrative
Agent in its capacity as such shall be made without consent of the
Administrative Agent;
 

                                                                     
57 

--------------------------------------------------------------------------------

 


 (f) affect adversely the interests, rights or obligations of the Swing Line
Bank in its capacity as such shall be made without consent of the Swing Line
Bank; or
 
 (g) affect adversely the interests, rights or obligations of any Issuing Bank
in its capacity as such shall be made without consent of such Issuing Bank.
 
No failure or delay on the part of the Administrative Agent or any Lender Party
in exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by the Administrative Agent or any Lender
Party under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.
 
SECTION 11.2. Notices.  (a) All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile or by electronic mail and addressed, delivered or transmitted to
such party at its address, or facsimile number, or e-mail address in the case of
the Borrower and the Administrative Agent, set forth below its signature hereto
and, in the case of each Lender, set forth in its Administrative Questionnaire,
or at such other address, or facsimile number, or e-mail address as may be
designated by such party in a notice to the other parties; provided that
notices, information, documents and other materials that the Borrower is
required to deliver hereunder may be delivered to the Administrative Agent and
the Lender Parties as specified in Section 11.2(b).  Any notice, if mailed and
properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received.
 
(b)           So long as Nordea is the Administrative Agent, the Borrower may
provide to the Administrative Agent all information, documents and other
materials that it furnishes to the Administrative Agent hereunder or any other
Loan Document (and any guaranties, security agreements and other agreements
relating thereto), including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing Borrowing or other extension of credit
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due
hereunder or any other Loan Document prior to the scheduled date therefor, (iii)
provides notice of any Default, Event of Default or Prepayment Event or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of the Agreement and/or any Borrowing or other extension of credit hereunder
(all such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
DLNY-NY-CADLOAN@nordea.com; provided that any Communication requested pursuant
to Section 6.1.1(g) shall be in a format acceptable to the Borrower and the
Administrative Agent.
 
(1)           The Borrower agrees that the Administrative Agent may make such
items included in the Communications as the Borrower may specifically agree
available to the Lender Parties by posting such notices, at the option of the
Borrower, on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).  Although the primary web
portal is secured with a dual firewall and a User ID/Password Authorization
System and the Platform is secured through a single user per deal authorization
method whereby each user may access the Platform only on a deal-by-deal basis,
the Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such
 

                                                                     
58 

--------------------------------------------------------------------------------

 


distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.
 
(2)           The Administrative Agent agrees that the receipt of Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of such Communications to the Administrative Agent
for purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).
 
(c)           Each Lender Party agrees that notice to it (as provided in the
next sentence) (a “Notice”) specifying that any Communications have been posted
to the Platform shall constitute effective delivery of such Communications to
such Lender Party for purposes of this Agreement.  Each Lender Party agrees (i)
to notify the Administrative Agent in writing (including by electronic
communication) of such Lender Party’s e-mail address to which a Notice may be
sent by electronic transmission on or before the date such Lender Party becomes
a party to this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender
Party) and (ii) that any Notice may be sent to such e-mail address.
 
(d)           Patriot Act.  Each Lender Party hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”)), that it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender Party to identify the Borrower in accordance with the Act.
 
SECTION 11.3. Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with the preparation, execution and delivery
of, and any amendments, waivers, consents, supplements or other modifications
to, this Agreement or any other Loan Document.  The Borrower further agrees to
pay, and to save the Administrative Agent and the Lender Parties harmless from
all liability for, any stamp, recording, documentary or other similar taxes
which may be payable in connection with the execution or delivery of this
Agreement, the borrowings hereunder, or the issuance of the Notes or any other
Loan Documents.  The Borrower also agrees to reimburse the Administrative Agent
and each Lender Party upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the
Administrative Agent or such Lender Party in connection with (x) the negotiation
of any restructuring or “work-out”, whether or not consummated, of any
Obligations and (y) the enforcement of any Obligations.
 
SECTION 11.4. Indemnification.  In consideration of the execution and delivery
of this Agreement by each Lender Party and the extension of the Commitments, the
Borrower hereby indemnifies and holds harmless the Administrative Agent, each
Lender Party and each of their respective Affiliates and their respective
officers, advisors, directors, employees, partners and controlling persons
(collectively, the “Indemnified Parties”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party (including,
without limitation, in connection with any investigation, litigation or
proceeding or the preparation of a defense in connection therewith), in each
case arising out of or in connection with or by reason of this Agreement,
 

                                                                     
59 

--------------------------------------------------------------------------------

 


the Notes or the other Loan Documents or the transactions contemplated hereby or
thereby or any actual or proposed use of the proceeds of the Advances
(collectively, the “Indemnified Liabilities”), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct or the material breach by such
Indemnified Party of its obligations under this Agreement or any other Loan
Document.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of its directors, security holders or creditors, an Indemnified
Party or any other person or an Indemnified Party is otherwise a party
thereto.  Each Indemnified Party shall (a) furnish the Borrower with prompt
notice of any action, suit or other claim covered by this Section 11.4, (b) not
agree to any settlement or compromise of any such action, suit or claim without
the Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s
defense of any such action, suit or other claim (provided, that the Borrower
shall reimburse such Indemnified Party for its reasonable out-of-pocket expenses
incurred pursuant hereto) and (d) at the Borrower’s request, permit the Borrower
to assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such Persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed).  Notwithstanding the Borrower’s
election to assume the defense of such action, the Indemnified Party shall have
the right to employ separate counsel and to participate in the defense of such
action and the Borrower shall bear the fees, costs and expenses of such separate
counsel if (1) the use of counsel chosen by the Borrower to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, (2) the actual or potential defendants in, or targets of,
any such action include both the Borrower and the Indemnified Party, and the
Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (3) the
Borrower shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (4) the Borrower authorizes
the Indemnified Party to employ separate counsel at the Borrower’s expense.  The
Borrower acknowledges that none of the Indemnified Parties shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower or any of its security holders or creditors for or in connection with
the transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or the material breach by such Indemnified Party of its
obligations under this Agreement or any other Loan Document.  In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).  If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
the Borrower hereby agrees to make the
 
60 

--------------------------------------------------------------------------------

 
 
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
SECTION 11.5. Survival.  The obligations of the Borrower under Sections 3.3,
3.4, 3.5, 3.6, 3.7, 11.3 and 11.4, and the obligations of the Lender Parties
under Section 10.3, shall in each case survive any termination of this
Agreement, the payment in full of all Obligations and the termination of all
Commitments.  The representations and warranties made by the Borrower in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.
 
SECTION 11.6. Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
SECTION 11.7. Headings.  The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
 
SECTION 11.8. Execution in Counterparts, Effectiveness, etc.  This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement.  This Agreement shall become effective when counterparts
hereof executed on behalf of the Borrower and each Lender Party (or notice
thereof satisfactory to the Administrative Agent and the Borrower) shall have
been received by the Administrative Agent and the Borrower (or, in the case of
any Lender Party, receipt of signature pages transmitted by facsimile) and
notice thereof shall have been given by the Administrative Agent to the Borrower
and each Lender Party.
 
SECTION 11.9. Governing Law; Entire Agreement.  THIS AGREEMENT AND THE NOTES
SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER, AND SHALL BE GOVERNED BY, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS
THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION .  This
Agreement, the Notes and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.
 
SECTION 11.10. Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:
 
 (a) except to the extent permitted under Section 6.2.6, the Borrower may not
assign or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and all Lenders; and
 
 (b) the rights of sale, assignment and transfer of the Lender Parties are
subject to Section 11.11.
 
SECTION 11.11. Sale and Transfer of Advances and Note; Participations in
Advances.  Each Lender Party may assign, or sell participations in, its Advances
and Commitment(s) to one or more other Persons in accordance with this Section
11.11.
 

                                                                     
61 

--------------------------------------------------------------------------------

 


SECTION 11.11.1. Assignments.  Any Lender Party may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(a)           Minimum Amounts.
 
(i) in the case of an assignment of the entire remaining amount of the assigning
Lender Party’s Commitments and/or the Advances at the time owing to it or in the
case of an assignment to a Lender Party or an Affiliate of a Lender Party, no
minimum amount need be assigned; and
 
(ii) in any case not described in paragraph (a)(i) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender Party
subject to each such assignment (determined as of the date the Lender Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Lender Assignment Agreement, as of
the Trade Date) shall not be less than $25,000,000,  unless each of the
Administrative Agent and, so long as no Event of Default or a Prepayment Event
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).
 
(b)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender Party’s rights
and obligations under this Agreement with respect to the Advance or the
Commitments assigned.
 
(c)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (a)(ii) of this Section
and, in addition:
 
(i) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default or a Prepayment
Event has occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender Party, an Affiliate of a Lender Party or to any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
F.R.S. Board and any Operating Circular issued by such Federal Reserve Bank;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; provided, further that in the case of an assignment to a Lender Party
or an Affiliate of a Lender Party, so long as no Event of Default or a
Prepayment Event has occurred and is continuing at the time of such assignment,
such assignment shall be made in consultation with the Borrower;
 
(ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Commitments if such assignment is to a Person that is not (i) a Lender
Party with, prior to the effectiveness of the assignment, a Commitment in
respect of Revolving Credit Commitments, the Letter of Credit Facility or the
Swing Line Facility or (ii) an Affiliate of such Lender Party, unless such
assignment is to any Federal Reserve Bank or, with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed), to any central governmental
authority as collateral security pursuant to Regulation A of the F.R.S. Board
and any Operating Circular issued by such Federal Reserve Bank; and
 

                                                                   
62 

--------------------------------------------------------------------------------

 


(iii) the consent of each Issuing Bank and the Swing Line Bank (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of Revolving Credit Commitments unless such assignment is to an
Affiliate of a Lender Party or any Federal Reserve Bank or, with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed), to any
central governmental authority as collateral security pursuant to Regulation A
of the F.R.S. Board and any Operating Circular issued by such Federal Reserve
Bank.
 
(d)           Lender Assignment Agreement.  The parties to each assignment shall
execute and deliver to the Administrative Agent a Lender Assignment Agreement,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; provided, further, no
processing and recordation fee shall be required upon any assignment to an
Affiliate of a Lender Party  or any Federal Reserve Bank or, with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed), to any
central governmental authority as collateral security pursuant to Regulation A
of the F.R.S. Board and any Operating Circular issued by such Federal Reserve
Bank.  The assignee, if it is not a Lender Party, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(e)           Acceptable Lender.  Except for assignments to any Federal Reserve
Bank or, with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed), to any central governmental authority as collateral
security pursuant to Regulation A of the F.R.S. Board and any Operating Circular
issued by such Federal Reserve Bank, no assignment shall be made to any Person
that is not an Acceptable Lender.
 
(f)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of their respective Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (e).
 
(g)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(h)           Certain Pledges.  Notwithstanding anything to the contrary
contained herein, any Lender Party may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender Party, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or,
with the Borrower’s consent (such consent not to be unreasonably withheld or
delayed), to any central governmental authority; provided that no such pledge or
assignment shall release such Lender Party from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender Party as a party
hereto.
 
(i)           Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable Ratable Share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swing Line Bank and each other
Lender Party hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full Ratable Share of all Advances and participations in
Letters of Credit and Swing Line Advances in accordance with its
 

                                                                   
63 

--------------------------------------------------------------------------------

 


Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.11.3, from and after the effective date specified in each Lender
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender Party under this Agreement, and the
assigning Lender Party thereunder shall, to the extent of the interest assigned
by such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender Party’s rights and obligations under this Agreement, such
Lender Party shall cease to be a party hereto) but shall continue to be entitled
to the benefits of Sections 3.3, 3.4, 3.5, 3.7, 3.9, 10.2, 11.3, 11.4  and
11.16 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender Party’s having been a Defaulting Lender.  Any assignment or transfer
by a Lender Party of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender Party of a participation in such rights and obligations in
accordance with Section 11.11.2.  Notwithstanding the foregoing, in no event
shall the Borrower be required to pay to any assignee any amount under Sections
3.3, 3.4, 3.5, 3.6 and 3.7 that is greater than the amount which it would have
been required to pay at the time of the relevant assignment had no such
assignment been made.
 
SECTION 11.11.2. Participations.  Any Lender Party may at any time sell to one
or more commercial banks or other financial institutions (each of such
commercial banks and other financial institutions being herein called a
“Participant”) participating interests in any of its Advances, its Commitment,
or other interests of such Lender Party hereunder; provided that:
 
(a) no participation contemplated in this Section 11.11.2 shall relieve such
Lender Party from its Commitment(s) or its other obligations hereunder;
 
(b) such Lender Party shall remain solely responsible for the performance of its
Commitment(s) and such other obligations;
 
(c) the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender Party in connection with such Lender Party’s rights
and obligations under this Agreement and each of the other Loan Documents;
 
(d) no Participant, unless such Participant is an Affiliate of such Lender
Party, shall be entitled to require such Lender Party to take or refrain from
taking any action hereunder or under any other Loan Document, except that such
Lender Party may agree with any Participant that such Lender Party will not,
without such Participant’s consent, take any actions of the type described in
clause (c) or (d) of Section 11.1;
 
(e) the Borrower shall not be required to pay any amount under Sections 3.3,
3.4, 3.5, 3.6 and 3.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold; and
 
(f) each Lender Party that sells a participation under this Section 11.11.2
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it
 

                                                                    
64 

--------------------------------------------------------------------------------

 


enters the name and address of each Participant and the principal amounts (and
stated interest on) each of the Participant’s interest in the Lender Party’s
Advances, Commitments or other interests hereunder (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender may treat each person whose name is recorded in
the Participant Register as the owner of such participation for all purposes
hereunder.
 
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 3.3, 3.4, 3.5, 3.6 and clause (g) of 6.1.1, shall be considered a
Lender Party.
 
SECTION 11.11.3. Register.  The Administrative Agent, acting as agent for the
Borrower, shall maintain at its address referred to in Section 11.2 a copy of
each Added Lender Agreement and each Lender Assignment Agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lender Parties and the Commitment(s) of, and principal amount of the
Advances owing to, each Lender Party from time to time (the “Register”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lender
Parties may treat each Person whose name is recorded in the Register as a Lender
Party hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.
 
SECTION 11.12. Other Transactions.  Nothing contained herein shall preclude the
Administrative Agent or any Lender Party from engaging in any transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.
 
SECTION 11.13. Forum Selection and Consent to Jurisdiction.  (a) EACH OF THE
PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY
IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH  COURTS AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.  TO THE EXTENT THAT THE
BORROWER, THE ADMINISTRATIVE AGENT OR ANY LENDER HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER,
THE ADMINISTRATIVE AGENT AND SUCH LENDER HEREBY
 

                                                                 
65 

--------------------------------------------------------------------------------

 


IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 
(b)  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
SECTION 11.14. Process Agent.  If at any time the Borrower ceases to have a
place of business in the United States, the Borrower shall appoint an agent for
service of process (reasonably satisfactory to the Administrative Agent) located
in New York City and shall furnish to the Administrative Agent evidence that
such agent shall have accepted such appointment for a period of time ending no
earlier than one year after the Termination Date.
 
SECTION 11.15. Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Nordea’s principal office in New
York at 11:00 A.M. (New York time) on the Business Day preceding that on which
final judgment is given.
 
(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Committed Currency with
Dollars at Nordea’s principal office in New York at 11:00 A.M. (New York time)
on the Business Day preceding that on which final judgment is given.
 
(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender Party or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender Party or the Administrative Agent (as the case may be), of any sum
adjudged to be so due in such other currency, such Lender Party or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the applicable Primary Currency with such other currency; if
the amount of the applicable Primary Currency so purchased is less than such sum
due to such Lender Party or the Administrative Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender Party or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender Party or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender Party or the Administrative Agent (as the case may
be) agrees to remit to the Borrower such excess.
 
SECTION 11.16. No Liability of the Issuing Banks.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither an Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
 

                                                                   
66 

--------------------------------------------------------------------------------

 
 
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by such Issuing Bank’s
willful misconduct or gross negligence.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.
 
SECTION 11.17. Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, THE LENDER
PARTIES AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT.
 
SECTION 11.18. Confidentiality.  Each of the Administrative Agent and the Lender
Parties agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement; (g) with
the consent of the Borrower; or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or (y)
becomes available to any Lender Party or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to any Lender Party on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 

                                                                   
67 

--------------------------------------------------------------------------------

 


SECTION 11.19. No Fiduciary Relationship.  The Borrower acknowledges that the
Lender Parties have no fiduciary relationship with, or fiduciary duty to, the
Borrower arising out of or in connection with this Agreement or the other Loan
Documents, and the relationship between each Lender Party and the Borrower is
solely that of creditor and debtor.  This Agreement and the other Loan Documents
do not create a joint venture among the parties hereto.
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
                                                                   
68 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
ROYAL CARIBBEAN CRUISES LTD.
CREDIT AGREEMENT


Name of Lender
Revolving Credit
Commitment
Swing Line
Sublimit
Commitment
Letter of Credit
Sublimit
Commitment
Effective Date
Outstanding
Advances
BNP Paribas
$79,150,000.00
     
Citibank, N.A.
$79,150,000.00
     
DNB Capital LLC
$79,150,000.00
     
Nordea Bank Finland Plc, New York Branch
$79,050,000.00
$70,000,000.00
$175,000,000.00
 
Skandinaviska Enskilda Banken AB (publ)
$79,150,000.00
     
The Bank of Nova Scotia
$79,150,000.00
     
Sabadell United Bank, N.A.
$5,600,000.00
     
Bank of America, N.A.
$26,320,000.00
     
The Bank of Tokyo-Mitsubishi UFJ, Ltd
$26,320,000.00
     
Compass Bank dba BBVA Compass
$26,320,000.00
     
Comerica Bank
$18,480,000.00
     
Goldman Sachs Bank USA
$14,000,000.00
     
HSBC Bank USA, N.A.
$26,320,000.00
     
Industrial and Commercial Bank of China Limited New York Branch
$50,400,000.00
     
JPMorgan Chase Bank, N.A.
$14,000,000.00
     
Mizuho Bank, Ltd.
$39,760,000.00
     
Morgan Stanley Bank, N.A
$14,000,000.00
     
PNC Bank, National Association
$8,400,000.00
     
Sovereign Bank N.A.
$26,320,000.00
     
Sumitomo Mitsui Banking Corporation
$39,760,000.00
     
Swedbank AB (publ)
$14,000,000.00
     
The Royal Bank of Scotland plc
$11,200,000.00
     
US Bank, National Association
$14,000,000.00
     
Total:
$850,000,000.00
$70,000,000.00
$175,000,000.00
 




 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
DISCLOSURE SCHEDULE
 
Item 5.9 (b):  Vessels


Vessel
Owner
Flag
Sovereign
Pullmantur Cruises Sovereign Limited
Malta
Empress
Pullmantur Cruises Empress Limited
Malta
Monarch
Pullmantur Cruises Monarch Limited
Malta
Majesty of the Seas
Majesty of the Seas Inc.
Bahamas
Grandeur of the Seas
Grandeur of the Seas Inc.
Bahamas
Rhapsody of the Seas
Rhapsody of the Seas Inc.
Bahamas
Enchantment of the Seas
Enchantment of the Seas Inc.
Bahamas
Vision of the Seas
Vision of the Seas Inc.
Bahamas
Voyager of the Seas
Voyager of the Seas Inc.
Bahamas
Horizon
Pullmantur Cruises Pacific Dream  Limited
Malta
Zenith
Pullmantur Cruises Zenith Ltd.
Malta
Celebrity Century
Blue Sapphire Marine Inc.
Malta
Mariner of the Seas
Mariner of the Seas Inc.
Bahamas
Celebrity Millennium
Millennium Inc.
Malta
Explorer of the Seas
Explorer of the Seas Inc.
Bahamas
Celebrity Infinity
Infinity Inc.
Malta
Radiance of the Seas
Radiance of the Seas Inc.
Bahamas
Celebrity Summit
Summit Inc.
Malta
Adventure of the Seas
Adventure of the Seas Inc.
Bahamas
Navigator of the Seas
Navigator of the Seas Inc.
Bahamas
Celebrity Constellation
Constellation Inc.
Malta
Serenade of the Seas
Serenade of the Seas Inc.
Bahamas
Jewel of the Seas
Jewel of the Seas Inc.
Bahamas
Celebrity Xpedition
Islas Galapagos Turismo y Vapores CA
Ecuador
Legend of the Seas
Legend of the Seas Inc.
Bahamas
Splendour of the Seas
Splendour of the Seas Inc.
Bahamas
Freedom of the Seas
Freedom of the Seas Inc.
Bahamas
Azamara Journey
Azamara Journey Inc.
Malta
Azamara Quest
Azamara Quest Inc.
Malta

 
 
 
 

--------------------------------------------------------------------------------

 
 

 Vessel  Owner  Flag
Liberty of the Seas
Liberty of the Seas Inc.
Bahamas
Ocean Dream
Pullmantur Cruises Atlantic Limited
Malta
Independence of the Seas
Independence of the Seas Inc.
Bahamas
Celebrity Solstice
Celebrity Solstice Inc.
Malta
Celebrity Equinox
Celebrity Equinox Inc.
Malta
Oasis of the Seas
Oasis of the Seas Inc.
Bahamas
Celebrity Eclipse
Celebrity Eclipse Inc.
Malta
Allure of the Seas
Allure of the Seas Inc.
Bahamas
Celebrity Silhouette
Celebrity Silhouette Inc.
Malta
Celebrity Reflection
Celebrity Reflection Inc.
Malta





Item 5.10:  Existing Principal Subsidiaries


Name of the Subsidiary
Jurisdiction of Organization
Jewel of the Seas Inc.
Liberia
Majesty of the Seas Inc.
Liberia
Grandeur of the Seas Inc.
Liberia
Enchantment of the Seas Inc.
Liberia
Rhapsody of the Seas Inc.
Liberia
Vision of the Seas Inc.
Liberia
Voyager of the Seas Inc.
Liberia
Explorer of the Seas Inc.
Liberia
Radiance of the Seas Inc.
Liberia
Adventure of the Seas Inc.
Liberia
Navigator of the Seas Inc.
Liberia
Serenade of the Seas Inc.
Liberia
Mariner of the Seas Inc.
Liberia
Blue Sapphire Marine Inc.
Liberia
Millennium Inc.
Liberia
Infinity Inc.
Liberia
Summit Inc.
Liberia
Constellation Inc.
Liberia
Islas Galápagos Turismo y Vapores C.A.
Ecuador

 
 
 
2

--------------------------------------------------------------------------------

 
 
 

 Name of the Subsidiary  Jurisdiction of Organization
Legend of the Seas Inc.
Liberia
Splendour of the Seas Inc.
Liberia
Freedom of the Seas Inc.
Liberia
Azamara Journey Inc.
Liberia
Azamara Quest Inc.
Liberia
Pullmantur Cruises Zenith Ltd.
Malta
Pullmantur Cruises Empress Limited
Malta
Pullmantur Cruises Atlantic Limited
Malta
Liberty of the Seas Inc.
Liberia
Independence of the Seas Inc.
Liberia
Celebrity Solstice Inc.
Liberia
Oasis of the Seas Inc.
Liberia
Celebrity Eclipse Inc.
Liberia
Celebrity Equinox Inc.
Liberia
Pullmantur Cruises Pacific Dream Limited
Malta
Pullmantur Cruises Sovereign Limited
Malta
Allure of the Seas Inc.
Liberia
Celebrity Silhouette Inc.
Liberia
Celebrity Reflection Inc.
Liberia
Pullmantur Cruises Monarch Limited
Malta






 
3 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF NOTE






 

 $________________    ________ ___, _____    

 
FOR VALUE RECEIVED, the undersigned, Royal Caribbean Cruises Ltd., a Liberian
corporation (the “Borrower”), promises to pay to the order of
___________________________________ (the “Lender”) on the Termination Date (as
defined in the Credit Agreement described below) applicable to the Lender the
principal sum of _______________________________________ DOLLARS ($__________)
or, if less, the aggregate unpaid principal amount of all Advances shown on the
schedule attached hereto (and any continuation thereof) made by the Lender
pursuant to that certain Amended and Restated Credit Agreement, dated as of
August 23, 2013 (together with all amendments and other modifications, if any,
from time to time thereafter made thereto, the “Credit Agreement”), among the
Borrower, Nordea Bank Finland plc, New York Branch, as Administrative Agent, and
the various financial institutions (including the Lender) as are, or shall from
time to time become, parties thereto.


The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement.  Both principal and
interest in respect of each Revolving Credit Advance (i) in Dollars are payable
in lawful money of the United States of America to the Administrative Agent at
its account maintained at 437 Madison Ave., 21st Floor, New York, New York
10022, in same day funds and (ii) in any Committed Currency are payable in such
currency at the applicable Payment Office in same day funds.


This Note is a Note referred to in, and evidences Indebtedness incurred under,
the Credit Agreement, to which reference is made for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Note and on which such Indebtedness may be declared to be immediately due and
payable.  Unless otherwise defined, terms used herein have the meanings provided
in the Credit Agreement.


All Advances made by the Lender to the Borrower under the Credit Agreement and
all payments of principal hereof by the Borrower to the Lender shall be recorded
by the Lender and endorsed on the Schedule attached hereto (and any continuation
thereof); provided that the failure by the Lender to set forth such Advances,
payments and other information on such Schedule shall not in any manner affect
the obligation of the Borrower to repay such Advances in accordance with the
terms thereof.

 
 

--------------------------------------------------------------------------------

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.  THIS NOTE HAS
BEEN DELIVERED IN THE STATE OF NEW YORK AND SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.



 
ROYAL CARIBBEAN CRUISES LTD.
             
By:
   
Name:
   
Title:
 






                                                     
A-2 

--------------------------------------------------------------------------------

 

SCHEDULE TO EXHIBIT A


ADVANCES AND PRINCIPAL PAYMENTS




 
 
Date
 
Amount of
Advance
Made
 
Interest
Period
Amount of
Principal
Repaid
 
Unpaid
Principal
Balance
 
 
Total
 
Notation
Made By
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           


 
A-3

--------------------------------------------------------------------------------

 

EXHIBIT B-1


BORROWING REQUEST
(REVOLVING CREDIT BORROWINGS)


Nordea Bank Finland plc, New York Branch
437 Madison Ave., 21st Floor
 New York, New York 10022




Attention:    Loan Administration


ROYAL CARIBBEAN CRUISES LTD.


Gentlemen and Ladies:


This Borrowing Request is delivered to you pursuant to Section 2.2(a) of the
Amended and Restated Credit Agreement, dated as of August 23, 2013 (together
with all amendments, if any, from time to time made thereto, the “Credit
Agreement”), among Royal Caribbean Cruises Ltd., a Liberian corporation (the
“Borrower”), certain financial institutions and Nordea Bank Finland plc, New
York Branch, as Administrative Agent (the “Administrative Agent”).  Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.


The undersigned hereby gives you notice, irrevocably, pursuant to Section 2.2 of
the Credit Agreement that the undersigned hereby requests a Revolving Credit
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.2(a) of the Credit Agreement:
 
(i)           The Business Day of the Proposed Borrowing is _______________,
201_.
 
(ii)           The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances] [LIBO Rate Advances].
 
(iii)           The aggregate amount of the Proposed Borrowing is
$_______________][for a Revolving Credit Borrowing in a Committed Currency, list
currency and amount of Revolving Credit Borrowing].
 
[(iv)           The initial Interest Period for each LIBO Rate Advance made as
part of the Proposed Borrowing is _____ month[s].]

 
The Borrower hereby acknowledges that, pursuant to Section 4.2(b) of the Credit
Agreement, each of the delivery of this Borrowing Request and the acceptance by
the Borrower of the proceeds of the Advances requested hereby constitute a
representation and warranty by the Borrower that, on the date of such Advances
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Section 4.2(a) are true and correct in
all material respects.


The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Administrative Agent.  Except
to the extent, if any, that prior to the time of the Borrowing requested hereby
the Administrative Agent shall receive written notice to the contrary from the
Borrower,

 
 

--------------------------------------------------------------------------------

 

each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such Borrowing as if then made.


Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:


Amount to be
 
Person to be Paid
 
Name, Address, etc.
Transferred
 
Name
 
Account No.
 
of Transferee Lender
                                                       
Attention:
                                                         
Attention:
                 
Balance of
 
The Borrower
       
such proceeds
                       
Attention:
 





The Borrower has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this ___ day of ___________, 201_.





 
ROYAL CARIBBEAN CRUISES LTD.
       
By:
     
Name:
   
Title:

 
 
 
 
 
 
 

 
 
B-1-2 

--------------------------------------------------------------------------------

 

EXHIBIT B-2


BORROWING REQUEST
(SWING LINE BORROWINGS)


Nordea Bank Finland plc, New York Branch
437 Madison Ave., 21st Floor
 New York, New York 10022
Attention:    Loan Administration


ROYAL CARIBBEAN CRUISES LTD.


Gentlemen and Ladies:


This Borrowing Request is delivered to you pursuant to Section 2.2(b) of the
Amended and Restated Credit Agreement, dated as of August 23, 2013 (together
with all amendments, if any, from time to time made thereto, the “Credit
Agreement”), among Royal Caribbean Cruises Ltd., a Liberian corporation (the
“Borrower”), certain financial institutions and Nordea Bank Finland plc, New
York Branch, as Administrative Agent (the “Administrative Agent”).  Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.


The undersigned hereby gives you notice, irrevocably, pursuant to Section 2.2 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.2(b) of the Credit Agreement:
 
(i)           The Business Day of the Proposed Borrowing is _______________,
201_.
 
(ii)           The aggregate amount of the Proposed Borrowing is
$_______________].
 
(iii)           The maturity of the Proposed Borrowing is _______________ days1.
 
The Borrower hereby acknowledges that, pursuant to Section 4.2(b) of the Credit
Agreement, each of the delivery of this Borrowing Request and the acceptance by
the Borrower of the proceeds of the Advances requested hereby constitute a
representation and warranty by the Borrower that, on the date of such Advances
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Section 4.2(a) are true and correct in
all material respects.


The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Administrative Agent.  Except
to the extent, if any, that prior to the time of the Borrowing requested hereby
the Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Borrowing as if then made.




_______________________________________________________


1 Shall be no later than the tenth day after the date of the Proposed Borrowing.

 

 
 

--------------------------------------------------------------------------------

 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:


Amount to be
 
Person to be Paid
 
Name, Address, etc.
Transferred
 
Name
 
Account No.
 
of Transferee Lender
                                                       
Attention:
                                                         
Attention:
                 
Balance of
 
The Borrower
       
such proceeds
                       
Attention:
 





The Borrower has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this ___ day of ___________, 201_.



 
ROYAL CARIBBEAN CRUISES LTD.
       
By:
     
Name:
   
Title:

 
 
 
 
 

 


 
B-2-2 

--------------------------------------------------------------------------------

 

 EXHIBIT C


INTEREST PERIOD NOTICE


Nordea Bank Finland plc, New York Branch
437 Madison Ave., 21st Floor
 New York, New York 10022


Attention:    Loan Administration


ROYAL CARIBBEAN CRUISES LTD.


Gentlemen and Ladies:


This Interest Period Notice is delivered to you pursuant to Section 2.9 of the
Amended and Restated Credit Agreement, dated as of August 23, 2013 (together
with all amendments, if any, from time to time made thereto, the “Credit
Agreement”), among Royal Caribbean Cruises Ltd., a Liberian corporation (the
“Borrower”), certain financial institutions and Nordea Bank Finland plc, New
York Branch, as Administrative Agent (the “Administrative Agent”).  Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.


The Borrower hereby requests that
on                                                                                     ,
201 ,


(1)           $______________ of the presently outstanding principal amount of
the Advances originally made on _______________, ____ [and $______________ of
the presently outstanding principal amount of the Advances originally made on
_______________, ____],


(2)           be [Converted to] [continued as] [Base Rate Advances]1 [LIBO Rate
Advances having an Interest Period of _____ months]2.


The Borrower has caused this Interest Period Notice to be executed and delivered
by its Authorized officer this __________ day of ___________, 201_.



 
ROYAL CARIBBEAN CRUISES LTD.
       
By:
     
Name:
   
Title:





______________________________


 1 any Conversion of Base Rate Advances into LIBO Rate Advances shall be in an
amount not less than the Revolving Credit Borrowing Minimum and no Conversion of
any Revolving Credit Advances shall result in more than 15 separate Revolving
Credit Borrowings.

 
2 any Conversion of LIBO Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such LIBO Rate Advances.

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


 
LENDER ASSIGNMENT AGREEMENT


This Lender Assignment Agreement (the “Lender Assignment Agreement”) is dated as
of the effective date (the “Effective Date”) set forth below and is entered into
by and between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Lender Assignment Agreement as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Lender Assignment Agreement,
without representation or warranty by [the][any] Assignor.


1.
 
Assignor[s]:
                     
[Assignor [is] [is not] a Defaulting Lender]
           
2.
 
Assignee[s]:
     

________________________________________


1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
3 Select as appropriate.

 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 

--------------------------------------------------------------------------------

 




               
[for each Assignee, indicate [Affiliate] of [identify Lender]
           
3.
 
Borrower:
Royal Caribbean Cruises Ltd.
               
4.
 
Administrative Agent
Nordea Bank Finland plc, New York Branch, as the administrative agent under the
Credit Agreement
           
5.
 
Credit Agreement:
The U.S. $850,000,000 Amended and Restated Credit Agreement dated as of August
23, 2013 among Royal Caribbean Cruises Ltd., the Lenders parties thereto, Nordea
Bank Finland plc, New York Branch, as Administrative Agent, and the other agents
parties thereto
           
6.
 
Assigned Interest[s]:
     



Assignor[s]5
Assignee[s]6
Aggregate Amount of
Commitment/Loans for
all Lenders7
Amount of
Commitment/Loans
Assigned5
Percentage Assigned
of Commitment/
Loans8
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%



[7.
 
Trade Date:
__________________________]9
   

























___________________________________
 
5 List each Assignor, as appropriate.
 
6 List each Assignee, as appropriate.

 
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
D-2 

--------------------------------------------------------------------------------

 



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Lender Assignment Agreement are hereby agreed to:



 
ASSIGNOR[S]10
 
[NAME OF ASSIGNOR]
             
By:
     
Title:
       
[NAME OF ASSIGNOR]
             
By:
     
Title:
       
ASSIGNEE[S]11
 
[NAME OF ASSIGNEE]
             
By:
     
Title;
       
[NAME OF ASSIGNEE]
             
By:
     
Title:
           
[Consented to and]12 Accepted:
         
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as
  Administrative Agent
     
By: ________________
   
      Title:
         
[Consented to:]13
   



____________________________________
 
10 Add additional signature blocks as needed.
 
11 Add additional signature blocks as needed.


12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 
13 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Bank, Issuing Bank) is required by Section 11.11.1 of the Credit
Agreement.

 
D-3 

--------------------------------------------------------------------------------

 



[NAME OF RELEVANT PARTY]




By: ________________________________
  Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
D-4 

--------------------------------------------------------------------------------

 

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
LENDER ASSIGNMENT AGREEMENT


1.           Representations and Warranties.


1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Lender Assignment
Agreement and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.           Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Lender Assignment Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.11.1(e), (f) and (g) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 11.11.1(c) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1.1 thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Lender Assignment Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Lender Assignment Agreement and to purchase
[the][such] Assigned Interest, and (vii) attached to the Lender Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of

 
 

--------------------------------------------------------------------------------

 

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.


3.           General Provisions.  This Lender Assignment Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Lender Assignment Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Lender Assignment Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Lender Assignment Agreement.  This Lender
Assignment Agreement shall be deemed to be a contract made under, and shall be
governed by, the laws of the State of New York.


 
 
 
 
 
 
 
 
 
 

 
D-A-2 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF COMMITMENT INCREASE AGREEMENT
 
Date: ___________________


Nordea Bank Finland plc, New York Branch,
  as Administrative Agent
437 Madison Ave., 21st Floor
 New York, New York 10022


Royal Caribbean Cruises Ltd.
1050 Caribbean Way
Miami, Florida  33132


Ladies and Gentlemen:


We refer to the Amended and Restated Credit Agreement dated as of August 23,
2013 (as amended, restated, modified, supplemented or renewed from time to time,
the “Credit Agreement”) among Royal Caribbean Cruises Ltd. (the “Borrower”), the
Lenders referred to therein, and Nordea Bank Finland plc, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”).  Terms
defined in the Credit Agreement are used herein as therein defined.


This Commitment Increase Agreement is made and delivered pursuant to Section
2.14 of the Credit Agreement.


Subject to the terms and conditions of Section 2.14 of the Credit Agreement,
_______________________________ (the “Increasing Lender”) will increase its
Commitment to an amount equal to $___________, on the Increased Commitment Date
applicable to it.  The Increasing Lender hereby confirms and agrees that with
effect on and after such Increased Commitment Date, the Commitment of the
Increasing Lender shall be increased to the amount set forth above, and the
Increasing Lender shall have all of the rights and be obligated to perform all
of the obligations of a Lender under the Credit Agreement with a Commitment in
the amount set forth above.


Effective on the Increased Commitment Date applicable to it, the Increasing
Lender (i) accepts and assumes from the assigning Lenders, without recourse,
such assignment of Advances as shall be necessary to effectuate the adjustments
in the Ratable Shares of the Lenders contemplated by Section 2.14 of the Credit
Agreement, and (ii) to the extent there are Advances outstanding on such
Increased Commitment Date, agrees to fund on such Increased Commitment Date such
assumed amounts of Advances to the Administrative Agent for the account of the
assigning Lenders in accordance with the provisions of the Credit Agreement, in
the amount notified to the Increasing Lender by the Administrative Agent.


This Commitment Increase Agreement shall constitute a Loan Document under the
Credit Agreement.


THIS COMMITMENT INCREASE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS EXECUTION
OUTSIDE SUCH STATE.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Increasing Lender has caused this Commitment Increase
Agreement to be duly executed and delivered in _____________, ______________, by
its proper and duly authorized officer as of the day and year first above
written.



 
[INCREASING BANK]
             
By:
   
Title:
       



CONSENTED TO as of
  :         
ROYAL CARIBBEAN CRUISES LTD.
               
By:
   
Title:
           
ACKNOWLEDGED as of
  :        
NORDEA BANK FINLAND PLC, NEW YORK
 
BRANCH,
   
as Administrative Agent
                 
By:
   
Title:
   










 
E-2 

--------------------------------------------------------------------------------

 

EXHIBIT F




FORM OF ADDED LENDER AGREEMENT
 
Date: ___________________
 


Nordea Bank Finland plc, New York Branch

  as Administrative Agent

437 Madison Ave., 21st Floor
 New York, New York 10022


Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, Florida  33132



Ladies and Gentlemen:


We refer to the Amended and Restated Credit Agreement dated as of August 23,
2013 (as amended, restated, modified, supplemented or renewed from time to time,
the “Credit Agreement”) among Royal Caribbean Cruises Ltd. (the “Borrower”), the
Lenders referred to therein, and Nordea Bank Finland plc, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”).  Terms
defined in the Credit Agreement are used herein as therein defined.


This Added Lender Agreement is made and delivered pursuant to Section 2.14 of
the Credit Agreement.


Subject to the terms and conditions of Section 2.14 of the Credit Agreement,
_________________________ (the “Added Lender”) will become a party to the Credit
Agreement as a Lender, with a Commitment equal to $___________, on the Increased
Commitment Date applicable to it.  The Added Lender hereby confirms and agrees
that with effect on and after such Increased Commitment Date, the Added Lender
shall be and become a party to the Credit Agreement as a Lender and have all of
the rights and be obligated to perform all of the obligations of a Lender
thereunder with a Commitment in the amount set forth above.


Effective on the Increased Commitment Date applicable to it, the Added Lender
(i) accepts and assumes from the assigning Lenders, without recourse, such
assignment of Advances as shall be necessary to effectuate the adjustments in
the Percentages of the Lenders contemplated by Section 2.14 of the Credit
Agreement, and (ii) agrees to fund on such Increased Commitment Date such
assumed amounts of Advances to the Administrative Agent for the account of the
assigning Lenders in accordance with the provisions of the Credit Agreement, in
the amount notified to the Added Lender by the Administrative Agent.

 
 

--------------------------------------------------------------------------------

 
 
The following administrative details apply to the Added Lender:



 
(A)
Lending Office(s):
             
Lender name:
     
Address:
                             
Attention:
     
Telephone:
(   )
   
Facsimile:
(   )
           
Lender name:
     
Address:
                             
Attention:
     
Telephone:
(   )
   
Facsimile:
(   )
         
(B)
Notice Address:
             
Lender name:
     
Address:
                             
Attention:
     
Telephone:
(   )
   
Facsimile:
(   )
         
(C)
Payment Instructions:
             
Account No.:
     
At:
                             
Reference:
     
Attention:
 



This Added Lender Agreement shall constitute a Loan Document under the Credit
Agreement.


THIS ADDED LENDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS EXECUTION OUTSIDE
SUCH STATE.

 
F-2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Added Lender has caused this Added Lender Agreement to
be duly executed and delivered in _____________, ______________, by its proper
and duly authorized officer as of the day and year first above written.



 
[ADDED LENDER]
             
By:
   
Title:
       





CONSENTED TO as of
  :         
ROYAL CARIBBEAN CRUISES LTD.
               
By:
   
Title:
           
ACKNOWLEDGED as of
  :        
NORDEA BANK FINLAND PLC, NEW YORK
 
BRANCH,
   
as Administrative Agent
                 
By:
   
Title:
   


F-3